Exhibit 10.2

 

 

 

 

 

FTPS HOLDING, LLC

A Delaware Limited Liability Company

 

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

Dated as of June 30, 2009

THE UNITS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER
ANY OTHER APPLICABLE SECURITIES LAWS. SUCH UNITS MAY NOT BE SOLD, ASSIGNED,
PLEDGED OR OTHERWISE TRANSFERRED AT ANY TIME WITHOUT EFFECTIVE REGISTRATION
UNDER SUCH ACT AND LAWS OR AN EXEMPTION THEREFROM.

THE UNITS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT ARE ALSO
SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER SPECIFIED HEREIN, AND THE COMPANY
RESERVES THE RIGHT TO REFUSE THE TRANSFER OF SUCH UNITS UNTIL SUCH TRANSFER IS
IN COMPLIANCE HEREWITH.

 

 

 



--------------------------------------------------------------------------------

ARTICLE I -

 

DEFINITIONS

   2

SECTION 1.1

  Definitions    2

SECTION 1.2

  Terms Generally    19

ARTICLE II -

 

GENERAL PROVISIONS

   20

SECTION 2.1

  Formation    20

SECTION 2.2

  Name    20

SECTION 2.3

  Term    20

SECTION 2.4

  Purpose; Powers    20

SECTION 2.5

  Foreign Qualification    21

SECTION 2.6

  Registered Office; Registered Agent; Principal Office; Other Offices    21

SECTION 2.7

  No State-Law Partnership    22

ARTICLE III -

 

UNITS

   22

SECTION 3.1

  Authorized Units    22

SECTION 3.2

  General    23

SECTION 3.3

  Voting    23

SECTION 3.4

  Preemptive Rights    23

ARTICLE IV -

 

MANAGEMENT

   24

SECTION 4.1

  Board of Directors    24

SECTION 4.2

  Meetings of the Members    33

SECTION 4.3

  Chairperson    35

SECTION 4.4

  Officers    36

SECTION 4.5

  Management Matters    38

SECTION 4.6

  Liability of Members    38

SECTION 4.7

  Exculpation; Indemnification by the Company    38

SECTION 4.8

  Renunciation of Corporate Opportunities; No Expansion of Duties    40

ARTICLE V -

 

CAPITAL CONTRIBUTIONS; ALLOCATIONS; DISTRIBUTIONS

   43

SECTION 5.1

  Capital Account Creation    43

SECTION 5.2

  Capital Account Negative Balance    43

SECTION 5.3

  Allocations of Net Income and Net Loss    43

SECTION 5.4

  Distributions    48

 

i



--------------------------------------------------------------------------------

ARTICLE VI -

  WITHDRAWAL; DISSOLUTION; TRANSFER OF MEMBERSHIP INTERESTS; ADMISSION OF NEW
MEMBERS    49

SECTION 6.1

  Member Withdrawal    49

SECTION 6.2

  Dissolution    49

SECTION 6.3

  Transfer by Members    51

SECTION 6.4

  Transfers and Other Actions in Connection with Public Offering or
Recapitalization    59

SECTION 6.5

  Admission or Substitution of New Members    60

ARTICLE VII -

 

REPORTS TO MEMBERS; TAX MATTERS

   60

SECTION 7.1

  Books of Account    60

SECTION 7.2

  Reports    61

SECTION 7.3

  Fiscal Year    62

SECTION 7.4

  Independent Auditor    62

SECTION 7.5

  Certain Tax Matters    62

ARTICLE VIII -

 

MISCELLANEOUS

   65

SECTION 8.1

  Exhibits    65

SECTION 8.2

  Governing Law; Severability; Selection of Forum; Waiver of Trial by Jury    65

SECTION 8.3

  Successors and Assigns; No Third-Person Beneficiaries    66

SECTION 8.4

  Confidentiality    66

SECTION 8.5

  Amendments    66

SECTION 8.6

  Notices    66

SECTION 8.7

  Counterparts    67

SECTION 8.8

  Power of Attorney    67

SECTION 8.9

  Entire Agreement    67

Exhibits and Schedules

 

Schedule I    Members Exhibit A    Notice Addresses of Current Directors and the
CEO Exhibit B    Approved Acquisitions Exhibit C    Approved Affiliate
Transactions Exhibit D    Tax Representations Exhibit E    Management Phantom
Equity Plan Exhibit F    Seller Business Plan

 

ii



--------------------------------------------------------------------------------

 

FTPS HOLDING, LLC

A Delaware Limited Liability Company

 

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

Dated as of June 30, 2009

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (as amended from
time to time in accordance with its terms, this “Agreement”) of FTPS HOLDING,
LLC (formerly known as Fifth Third Processing Solutions, LLC), a Delaware
limited liability company (the “Company”), is made effective as of the date
first written above (the “Effective Date”) by and among:

 

  (i) Advent-Kong Blocker Corp., a Delaware corporation (“Advent Blocker”);

 

  (ii) Fifth Third Bank, a bank chartered under the Laws of the State of Ohio
(“FTB”);

 

  (iii) FTPS Partners, LLC, a Delaware limited liability company (“FTPSP”);

 

  (iv) JPDN Enterprises, LLC, a Delaware limited liability company (“JPDN”);

 

  (iv) the Company; and

 

  (v) each other Person who at any time after the Effective Date becomes a
Member in accordance with the terms of this Agreement and the Act.

Any reference in this Agreement to Advent Blocker, FTB, FTPSP or any other
Member shall be deemed to include such Member’s Successors in Interest to the
extent such Successors in Interest have become Substitute Members in accordance
with the provisions of this Agreement.

All capitalized terms used in this Agreement are defined in Article I.

R E C I T A L S

WHEREAS, (i) the Company was formed as a limited liability company under the
Delaware Limited Liability Company Act, Title 6, Sections 18-101 et seq. (as
amended from time to time, the “Act”), by the filing of a Certificate of
Formation with the Secretary of State of the State of Delaware on December 11,
2008 (the “Filing Date”);

 

1



--------------------------------------------------------------------------------

WHEREAS, the then-Members of the Company set forth certain agreements governing
the relations among the members in a Limited Liability Company Agreement dated
as of February 24, 2009 (as amended to date, the “Original Agreement”);

WHEREAS, in connection with (i) Advent Blocker’s purchase of 50,930,455 Class A
Units, representing 50.93% of the Units, from FTB pursuant to the terms, and
subject to the conditions of, that certain Master Investment Agreement, dated as
of March 27, 2009, as amended June 30, 2009, by and among Advent Blocker, FTB,
the Company, Fifth Third Financial Corporation, an Ohio corporation, and Fifth
Third Processing Solutions, LLC (formerly known as FTPS Opco, LLC), a Delaware
limited liability company (“Opco”) (as amended from time to time in accordance
with its terms, the “Master Investment Agreement”), concurrently with the
Closing (as defined in the Master Investment Agreement), and (ii) JPDN’s
purchase of 69,545 Class A Units and 66,818 Class B Units from FTB concurrently
with the Closing, the Members wish to amend and restate the Original Agreement
by entering into this Agreement; and

WHEREAS, as of the Effective Date, the Company is operating the Business
indirectly through Opco and, simultaneously herewith, the Company and Opco are
entering into an Amended and Restated Limited Liability Company Agreement (as
amended and restated, the “Opco LLC Agreement”) pursuant to which the Company
will be the sole member of Opco and will govern Opco as a member pursuant to the
provisions of this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement, the sufficiency of which is hereby acknowledged, the parties
agree that the Original Agreement is hereby amended and restated in its entirety
as follows:

ARTICLE I - DEFINITIONS

SECTION 1.1 Definitions.

The following terms shall have the following meanings for purposes of this
Agreement:

“Act” has the meaning set forth in the recitals above.

“Additional Member” means any Person that has been admitted to the Company as a
Member pursuant to Section 6.5 by virtue of having received its Membership
Interest from the Company and not from any other Member or Assignee.

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant fiscal year, after giving effect to the following adjustments:

(i) Credit to such Capital Account any amounts which such Member is obligated to
restore pursuant to any provision of this Agreement or is deemed obligated to
restore pursuant to the penultimate sentences of Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5); and

 

2



--------------------------------------------------------------------------------

(ii) Debit to such Capital Account the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and 1.704-1(b)(2)(ii)(d)(6).

The foregoing definition of “Adjusted Capital Account Deficit” is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted and applied by the Board of Directors consistently
therewith.

“Advent Blocker” has the meaning set forth in the preamble above.

“Advent Blocker Affiliate” has the meaning set forth in Section 6.3(b)(ii).

“Advent Blocker Stock” means the voting capital stock of Advent Blocker.

“Advent Blocker Stockholder(s)” means the holders of Advent Blocker Stock.

“Advent Group” has the meaning set forth in Section 4.8(a).

“Advent Group Member” has the meaning set forth in Section 4.8(a).

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control with, such Person.

“Agreement” has the meaning set forth in the preamble above.

“Approved Replacement” means, (a) with respect to the Board of Directors, each
of Ross Kari and Mary Tuuk, and, (b) with respect to the Steering Committee,
each of Greg Carmichael and Vince Destefano.

“Assignee” means any transferee to which a Member or another Assignee has
transferred its Economic Interest in the Company in accordance with the terms of
this Agreement, but who is not a Member.

“Bankruptcy” means, with respect to any Person, the occurrence of any of the
following events: (i) the filing of an application by such Person for, or a
consent to, the appointment of a trustee or custodian of its assets; (ii) the
filing by such Person of a voluntary petition in bankruptcy or the seeking of
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or the filing of a pleading in any court of record admitting in writing
its inability to pay its debts as they become due; (iii) the making by such
Person of a general assignment for the benefit of creditors; (iv) the filing by
such Person of an answer admitting the material allegations of, or its
consenting to, or defaulting in answering, a bankruptcy petition filed against
it in any bankruptcy proceeding or petition seeking relief under Title 11 of the
United States Code, as now constituted or as hereafter amended; or (v) the entry
of an order, judgment or decree by any court of competent jurisdiction
adjudicating such Person a bankrupt or insolvent or for relief in respect of
such Person or appointing a trustee or custodian of its assets and the
continuance of such order, judgment or decree unstayed and in effect for a
period of ninety (90) consecutive days.

 

3



--------------------------------------------------------------------------------

“Board of Directors” has the meaning set forth in Section 4.1(a).

“Board Supermajority” has the meaning set forth in Section 4.1(h).

“Book Item” has the meaning set forth in Section 5.3(d)(i)(A).

“Business” has the meaning set forth in the Master Investment Agreement.

“Business Day” means any day of the year other than a Saturday, a Sunday or any
other day on which national or state banking institutions in Ohio are required
or authorized by Law to close.

“Business Plan” means initially the strategic direction of the Business as of
the Effective Date until such time as a business plan is approved by the Board
of Directors in accordance with Section 4.1(i) and thereafter a business plan
approved by the Board of Directors in accordance with Section 4.1(i) and,
subject to Section 4.1(h)(vi), by which the business affairs of the Company and
the Subsidiaries shall be conducted and which, for any year, shall include,
among other things, (a) the Company’s and the Subsidiaries’ business strategy
and organizational structure, (b) basic goals, (c) parameters of the Company’s
and the Subsidiaries’ business purpose, (d) projected revenues, expenses
(including compensation packages for any executive officers), financing plans
and limitations on the incurrence of indebtedness, cash flows, the number and
aggregate amount of grants for that year to executive officers under the
Management Phantom Equity Plan, (e) appointment of agents or advisers,
(f) strategic alliances of the Company and the Subsidiaries, (g) an annual
operating budget (including operating projections of the Company and the
Subsidiaries covering not less than the next three succeeding fiscal years) and
(h) an annual capital budget (including the projected capital expenditures of
the Company covering not less than the next fiscal year).

“Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member in accordance with the following provisions:

(a) To each Member’s Capital Account there shall be credited such Member’s
Capital Contribution, such Member’s distributive share of Net Income and any
item in the nature of income or gain which is specially allocated to such Member
pursuant to Section 5.3(c), and the amount of any Company liabilities assumed by
such Member or which are secured by any property distributed to such Member;

(b) To each Member’s Capital Account there shall be debited the amount of cash
and the Gross Asset Value of any property distributed to such Member pursuant to
any provision of this Agreement, such Member’s distributive share of Net Loss
and any item in the nature of expense or loss which is specially allocated to
such Member pursuant to Section 5.3(c), and the amount of any liabilities of
such Member assumed by the Company or which are secured by any property
contributed by such Member to the Company;

(c) In the event all or a portion of an interest in the Company is Transferred
in accordance with the terms of this Agreement, the transferee shall succeed to
the Capital Account of the transferor to the extent that it relates to the
transferred interest; and

 

4



--------------------------------------------------------------------------------

(d) In determining the amount of any liability for purposes of subparagraphs
(a) and (b) in this definition and Section 5.3(b), there shall be taken into
account Code Section 752(c) and any other applicable provisions of the Code and
Regulations.

The foregoing definition and other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Code Section 704(b)
and the Regulations promulgated thereunder and shall be interpreted and applied
by the Board of Directors and the Company in a manner consistent with such
Regulations.

“Capital Contribution” means, with respect to any Person, the amount of cash and
the initial Gross Asset Value of any property (other than money) contributed to
the Company or any Subsidiary by such Person (or its predecessors in interest)
in respect of a Membership Interest. If any Member (A) is required to make an
indemnity payment to the Company pursuant to Article VII of the Master
Investment Agreement or (B) pays any amount which gives rise to a tax deduction
of the Company, such payment shall be treated as a Capital Contribution by the
Member.

“Cause” means any of the following with respect to the CEO: (a) such officer’s
continued and willful failure to perform substantially his or her
responsibilities to the Company or any Subsidiary, after demand for substantial
performance has been given by the Board of Directors (or such officer’s direct
supervisor) that specifically identifies how such officer has not substantially
performed his or her responsibilities; (b) such officer’s willful engagement in
illegal conduct or in gross misconduct in connection with the business of the
Company or any Subsidiary; (c) such officer’s conviction of, or plea of guilty
or nolo contendere to, a felony; (d) such officer’s willful and material breach
of any written code of conduct and business ethics or other written policy,
procedure or guideline relating to personal conduct adopted by the Company or
any Subsidiary and in effect from time to time; (e) such officer’s willful
attempt to obstruct or willful failure to cooperate with any investigation
authorized by the Board of Directors or any Governmental Entity or
self-regulatory authority; (f) such officer’s disqualification or bar by any
Governmental Entity or self-regulatory authority from engaging in the business
of banking or in activities related to the securities industry or otherwise
serving in the capacity contemplated by this Agreement or other employment
arrangements entered into between the Company or any Subsidiary and such
officer, or such officer’s loss of any license issued by a Governmental Entity
or self-regulatory authority that is reasonably necessary for such officer to
perform his or her responsibilities to the Company or any Subsidiary; or (g) the
material underperformance by the Company and the Subsidiaries (which for
purposes of this definition will mean performance at or below eighty-five
percent (85%) of Projected EBITDA for the relevant period unless there has
occurred a force majeure or other event generally affecting the industry in
which the Business operates and in which the Company or the Subsidiaries has not
been disproportionately affected).

“CEO” has the meaning set forth in Section 4.4(d).

“Certificate” has the meaning set forth in Section 2.1.

“Chairperson” has the meaning set forth in Section 4.3.

 

5



--------------------------------------------------------------------------------

“Change of Control” means any (i) merger, consolidation or other business
combination of the Company (or any Subsidiary or Subsidiaries that alone or
together represent all or substantially all of the Company’s consolidated
business at that time) or any successor or other entity owning or holding
substantially all the assets of the Company and its Subsidiaries that results in
the Members immediately before the consummation of such transaction, or a series
of related transactions, holding, directly or indirectly, less than fifty
percent (50%) of the voting power of the Company (or such Subsidiary or
Subsidiaries) or any successor or other entity owning or holding substantially
all the assets of the Company and its Subsidiaries or the surviving entity
thereof, as applicable, immediately following the consummation of such
transaction or series of related transactions, (ii) Transfer, in one or a series
of related transactions, of Units representing fifty percent (50%) or more of
the voting power of the Company (or such Subsidiary or Subsidiaries) or any
successor or other entity owning or holding substantially all the assets of the
Company and its Subsidiaries to a Person or group of related Persons (other than
Advent Blocker and FTB and their respective Affiliates), (iii) transaction in
which a majority of the Board of Directors following such transaction is
comprised of Persons who are not designees of Advent Blocker, FTB or their
respective Affiliates or (iv) sale or other disposition in one or a series of
related transactions of all or substantially all of the assets of the Company
and the Subsidiaries.

“Chief Financial Officer” has the meaning set forth in Section 4.4(f).

“Chosen Courts” has the meaning set forth in Section 8.2.

“Class A Director” has the meaning set forth in Section 4.1(d)(i)(A).

“Class B Director” has the meaning set forth in Section 4.1(d)(i)(B).

“Class A Units” has the meaning set forth in Section 3.1.

“Class B Units” has the meaning set forth in Section 3.1.

“Class C Non-Voting Unit” has the meaning set forth in Section 3.1.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

“Commission” means the Securities and Exchange Commission and any successor
thereto.

“Company” has the meaning set forth in the preamble above.

“Company Minimum Gain” has the same meaning as “partnership minimum gain” set
forth in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

“Competitor” means any of JPMorgan & Chase Co., Bank of America Corporation, US
Bancorp. or Wells Fargo & Co. or any successors to their respective processing
businesses.

 

6



--------------------------------------------------------------------------------

“Competitor COC” has the meaning set forth in the definition of Trigger Event.

“Control” means, with respect to any Person, the beneficial ownership of more
than fifty percent (50%) of the voting equity of such entity or the right,
directly or indirectly, by contract or otherwise, to appoint at least a majority
of the board of directors (or comparable governing body) of such Person.

“Covered Claim” has the meaning set forth in Section 4.7(a).

“Covered Person” has the meaning set forth in Section 4.7(a).

“Covered Proceeding” has the meaning set forth in Section 4.7(b)

“Credit Facility” means the Loan Agreement by and among Opco, as borrower, and
the lenders named therein, dated as of May 29, 2009, as amended from time to
time in accordance with its terms.

“Depreciation” means, for each fiscal year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such fiscal year or other period, except that (i) if the
Gross Asset Value of an asset acquired from any Person other than FTB or FTPSP
differs from its adjusted basis for federal income tax purposes at the beginning
of such fiscal year or other period, and which difference is being eliminated by
use of the “remedial allocation method” defined by Regulations
Section 1.704-3(d), Depreciation for such fiscal year or other period shall be
the amount of book basis recovered for such fiscal year or other period under
the rules prescribed by Regulations Section 1.704-3(d)(2), and (ii) with respect
to any other asset whose Gross Asset Value differs from its adjusted basis for
federal income tax purposes at the beginning of such fiscal year or other
period, Depreciation shall be an amount which bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided, however, that, in the case of clause
(ii) above, if the federal income tax depreciation, amortization or other cost
recovery deduction for such year is zero, Depreciation shall be calculated with
reference to such beginning Gross Asset Value using any reasonable method
selected by the Board of Directors.

“Depreciation Recapture” has the meaning set forth in Section 5.3(d)(i)(B)(II).

“Director” has the meaning set forth in Section 4.1(a).

“Distributions” has the meaning set forth in Section 5.4(c).

“EBITDA” means, for any measurement period, the Company’s Consolidated EBITDA,
as such term is defined in the Notes, without giving effect to clauses
(a)(v)-(x), (b) and (c) of such definition, during such measurement period.

“Economic Interest” means a Member’s or Assignee’s share of the Company’s Net
Income, Net Loss and distributions pursuant to this Agreement, but shall not
include any right to participate in the management or affairs of the Company,
including the right to vote in

 

7



--------------------------------------------------------------------------------

the election of Directors, vote on, consent to, or otherwise participate in, any
decision of the Members or Directors, or any right to receive information
concerning the business and affairs of the Company, in each case, except as
expressly otherwise provided in this Agreement.

“Effective Date” has the meaning set forth in the preamble above.

“EFT Business” means the EFT Business, as defined in the Master Investment
Agreement.

“Equity Value” means (i) the equity value of the Company as a whole, based on
the pre-tax aggregate net proceeds (including cash, the Fair Market Value of
other property and the present value of any deferred consideration) received or
to be received by the Members, any Assignees, any holders of the Warrant, and
any holders of phantom equity in such Change of Control, plus (ii) the aggregate
amount of any Distributions (other than Quarterly Distributions) made to holders
of Units to and until the date of such Change of Control.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as amended, or any successor federal statute,
and the rules and regulations of the Commission thereunder, all as the same
shall be in effect from time to time.

“Exempt Securities” means (a) New Securities issued as a pro rata Distribution
to Members or upon any split, subdivision or combination of Units; (b) New
Securities issuable upon exercise of the Warrant; (c) New Securities issued in
connection with a strategic acquisition (or similar transaction) of another
business or Person by the Company and/or any Subsidiary that is either
(i) approved, or (ii) is not required to be approved, in each case pursuant to
Section 4.1(h)(iii) and (xiv), but only to the extent that (A) such New
Securities are issued at a price equal to or greater than Fair Market Value and
(B) the aggregate number of all New Securities issued under clause (c)(ii),
together with all other issuances of New Securities under clause (c)(ii), does
not exceed twenty percent (20%) of the total number of Units held by all Members
as of the date of issuance of such New Securities; (d) New Securities issued for
reasons other than those described in clauses (a) through (c), but only to the
extent that (i) such New Securities are issued at an amount equal to or greater
than Fair Market Value, (ii) the number of all New Securities issued under this
clause (d), together with all other issuances of New Securities under clause
(d), does not exceed ten percent (10%) of the total number of Units held by all
Members as of the date of issuance of such New Securities, (iii) the Preemptive
Rights of all Members with respect to such issuance are waived by the Board of
Directors (which, prior to a Trigger Event, shall include approval by a majority
of the Class B Directors) and (iv) no Members participate in such issuances; and
(e) New Securities incident to the exercise, conversion or exchange of any
Exempt Securities or any New Securities for which Preemptive Rights have been
provided pursuant to Section 3.4.

“Expenses” has the meaning set forth in Section 4.7(a).

“Fair Market Value” means, with respect to any asset or security, the fair
market value of such asset or security, as between a willing buyer and a willing
seller not under a compulsion to buy or sell in an arms’-length transaction
occurring on the date of the valuation, taking into account all relevant
factors, as reasonably determined in Good Faith by the Board of

 

8



--------------------------------------------------------------------------------

Directors as of the time of issuance or the entry into the transaction; it being
understood that, (i) with respect to a security that is listed on a national
securities exchange or quoted on NASDAQ, Fair Market Value shall mean the
average of the closing prices of such security over the thirty (30) -day period
ending one (1) Business Day prior to the date of measurement, and (ii) with
respect to a security that is traded over-the-counter, Fair Market Value shall
mean the average of the closing bid prices over the thirty (30) -day period
ending one (1) Business Day prior to the date of measurement.

“Filing Date” has the meaning set forth in the recitals above.

“FTB” has the meaning set forth in the preamble above.

“FTB Bankruptcy Event” has the meaning set forth in the definition of Trigger
Event.

“FTB Group Member” has the meaning set forth in Section 4.8(f).

“FTB Ownership Event” has the meaning set forth in Section 4.1(d).

“FTPSP” has the meaning set forth in the preamble above.

“GAAP” has the meaning set forth in Section 7.1.

“Good Faith” means a Person having acted honestly and fairly and in a manner
such Person reasonably believed to be in or not opposed to the best interests of
the Company (as opposed to the interests of a particular Member), and, with
respect to a criminal proceeding, having had no reasonable cause to believe such
Person’s conduct was unlawful.

“Government Entity” means any federal, state, local or foreign government,
governmental subdivision, administrative body or other governmental or
quasi-governmental agency, tribunal, court or other entity with competent
jurisdiction.

“Government Investment” has the meaning set forth in the definition of Trigger
Event.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset on the date of the
contribution, as reasonably determined by the Board of Directors.

(b) The Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross fair market values, as reasonably determined by the Board
of Directors, as of the following times:

(i) the acquisition of an additional Membership Interest in the Company after
the date of this Agreement by an existing Member or Additional Member

 

9



--------------------------------------------------------------------------------

in exchange for more than a de minimis Capital Contribution, if the Board of
Directors reasonably determines that such adjustment is necessary or appropriate
to reflect the relative economic interests of the Members in the Company;

(ii) the distribution by the Company to a Member of more than a de minimis
amount of Company property as consideration for a Membership Interest in the
Company, if the Board of Directors reasonably determines that such adjustment is
necessary or appropriate to reflect the relative economic interests of the
Members in the Company;

(iii) the liquidation of the Company within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g);

(iv) the grant of an interest in the Company (other than a de minimis interest)
as consideration for the provision of services to or for the benefit of the
Company by an existing Member acting in a Member capacity, or by an Additional
Member acting in a Member capacity or in anticipation of being a Member if the
Board of Directors reasonably determines that such adjustment is necessary or
appropriate to reflect the relative economic interests of the Members in the
Company; and

(v) such other times as the Board of Directors shall reasonably determine
necessary or advisable in order to comply with Regulations Sections 1.704-1(b)
and 1.704-2.

(c) The Gross Asset Value of any Company asset distributed to a Member shall be
the gross fair market value of such asset on the date of distribution, as
reasonably determined by the Board of Directors.

(d) The Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that Gross Asset
Values shall not be adjusted pursuant to this subparagraph (d) to the extent
that the Board of Directors reasonably determines that an adjustment pursuant to
subparagraph (b) of this definition of Gross Asset Value is necessary or
appropriate in connection with a transaction that would otherwise result in an
adjustment pursuant to this subparagraph (d).

(e) The Gross Asset Value of a Company asset shall be adjusted by the
Depreciation, if any, taken into account by the Company with respect to
computing Net Income or Net Loss.

“Initiating Member” has the meaning set forth in Section 6.3(e)(i).

“IPO” means the first registered, public offering of (i) Units, (ii) the common
stock or other equity securities for which the Units have been converted or
exchanged of a successor corporation or other entity into which the Company is
converted or merged, (iii) the common stock or other equity securities of a
corporation or other entity otherwise formed by the

 

10



--------------------------------------------------------------------------------

Company or the holders of Units for the purpose of offering securities to the
public that are issued or issuable for the Units, or the rights to receive, or
the securities that are convertible into, or exchangeable or exercisable for,
the common stock or other equity securities of a corporation or other entity
otherwise formed by the Company or the holders of Units for the purpose of
offering securities to the public that are issued or issuable for the Units,
(iv) the common stock or other equity securities of a Parent, a Subsidiary or
other entity to which the assets of the Company and/or the Subsidiaries have
been transferred, in each case, whose securities the Company has determined to
offer to the public and that are issued or issuable for the Units, or (v) the
Units for which such Units are exchangeable, in each case of clauses (i) through
(v), for cash pursuant to an effective registration statement under the
Securities Act, registered on Form S-1 (or any successor form), in which such
Units or securities are sold to one or more underwriters on a firm-commitment
basis for reoffering to the public.

“IPO Corp.” has the meaning set forth in Section 6.4.

“IRS” means the United States Internal Revenue Service.

“JPDN” has the meaning set forth in the preamble above.

“Law” means any law, statute, ordinance, rule, regulation, code, Order,
judgment, injunction or decree enacted, issued, promulgated, enforced or entered
by a Government Entity or Self-Regulatory Organization (including, for the sake
of clarity, any policy statement or interpretation that has the force of law
with respect to any of the foregoing, and including common law).

“LTM EBITDA” means, as of any measurement date, EBITDA for the twelve
(12) months ended as of the last day of the month immediately preceding such
measurement date.

“Management Phantom Equity Plan” means the Company’s 2009 Management Phantom
Equity Plan in substantially the form attached as Exhibit E hereto, as amended,
from time to time in accordance with Section 4.1(h)(viii).

“Master Investment Agreement” has the meaning set forth in the recitals above.

“Member” means Advent Blocker, FTB, FTPSP and JPDN, and each other Person who is
hereafter admitted as a Member in accordance with the terms of this Agreement,
including an Additional Member and a Substitute Member, but only to the extent
such Person has not ceased to be a Member pursuant to Section 6.1. The Members
shall comprise the “members” (as that term is defined and used in the Act) of
the Company.

“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” set forth in Regulations Section 1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
the Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Regulations Section 1.704-2(i)(3).

 

11



--------------------------------------------------------------------------------

“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” set forth in Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).

“Membership Interest” means a Member’s ownership interest in the Company at the
relevant time, including its Economic Interest and rights as a Member.

“Net Income” and “Net Loss” means, for each fiscal year or other period, an
amount equal to the Company’s taxable income or loss for such fiscal year or
period, determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss)
with the following adjustments:

(a) Any income of the Company that is exempt from federal income tax and to the
extent not otherwise taken into account in computing Net Income or Net Loss
pursuant to this definition of Net Income or Net Loss, shall be added to such
income or loss;

(b) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and to the extent not otherwise taken into account
in computing Net Income or Net Loss pursuant to this definition of Net Income or
Net Loss, shall be subtracted from such taxable income or loss;

(c) In the event the Gross Asset Value of any Company asset is adjusted pursuant
to subparagraphs (b) or (c) of the definition of Gross Asset Value in this
Agreement, the amount of such adjustment shall be taken into account as gain (if
the adjustment increases the Gross Asset Value of the asset) or loss (if the
adjustment decreases the Gross Asset Value of the asset) from the disposition of
such asset for purposes of computing Net Income or Net Loss;

(d) Gain or loss resulting from any disposition of Company property with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

(e) In lieu of depreciation, amortization, and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such fiscal year;

(f) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) or 743(b) is required pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m) to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of a Member’s
interest in the Company, the amount of such adjustment shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases the basis of the asset) from the disposition of the
asset and shall be taken into account for purposes of computing Net Income or
Net Loss; and

(g) Any items which are specially allocated pursuant to the provisions of
Section 5.3(c) shall not be taken into account in computing Net Income or Net
Loss.

 

12



--------------------------------------------------------------------------------

“New Activity” has the meaning set forth in Section 2.4(b)(i).

“New Activity Notice” has the meaning set forth in Section 2.4(b)(i).

“New Securities” means (a) any Units, whether or not currently authorized, or
(b) any rights, options or warrants to purchase Units (or non-equity securities
that are convertible into or exchangeable for Units), and non-equity securities
of any type whatsoever that are, or may become convertible into, or exchangeable
for, Units, in any case, whether issued on or after the Effective Date; it being
understood that the only equity interest in the Company shall be in the form of
Units.

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1) and 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

“Non-Competitor COC” has the meaning set forth in the definition of Trigger
Event.

“Non-Qualified IPO” means an IPO generating pre-tax aggregate proceeds
(including, for purposes of calculating the amount of such proceeds, the
aggregate amount of any Distributions (other than Quarterly Distributions) made
to the holders of Units to and until the date of the IPO), before deducting
underwriting commissions, that implies an equity value of the Company as a whole
equal to or less than $1.8 billion or that involves less than $300 million of
pre-tax aggregate proceeds, before deducting underwriting commissions.

“Notes” means, collectively, the promissory notes (and all indebtedness
thereunder) issued pursuant to the Credit Facility, as amended from time to time
in accordance with their terms.

“Offered Units” has the meaning set forth in Section 6.3(c)(i).

“Officer” means each Person designated as an officer of the Company or of any
Subsidiary pursuant to and in accordance with the provisions of Section 4.4,
subject to the terms of any resolution of the Board of Directors appointing such
Person as an officer or relating to such appointment.

“Opco” has the meaning set forth in the recitals above.

“Opco LLC Agreement” has the meaning set forth in the recitals above.

“Order” means any order, injunction, judgment, decree, writ or other enforcement
action of a Government Entity.

“Original Agreement” has the meaning set forth in the recitals above.

“Original Holder” means any of Advent Blocker, FTB, FTPSP and JPDN.

 

13



--------------------------------------------------------------------------------

“Other Investments” has the meaning set forth in Section 4.8(a).

“Parent” means, with respect to any Person, a Person that has control of such
Person.

“Participating ROFO Offeree” has the meaning set forth in Section 6.3(c)(iii).

“Participating Tag-Along Offeree” has the meaning set forth in
Section 6.3(d)(iii).

“Permitted Affiliate” has the meaning set forth in Section 6.3(b)(i).

“Permitted ROFO Transfer” has the meaning set forth in Section 6.3(c)(iv).

“Permitted Transfer” has the meaning set forth in Section 6.3(b).

“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a joint venture, a Government Entity, a trust or
other entity or organization.

“Preemptive Rights” has the meaning set forth in Section 3.4(a).

“Preemptive Rights Notice” has the meaning set forth in Section 3.4(b).

“President” has the meaning set forth in Section 4.4(e).

“Pro Rata Portion” (a) of a Member for purposes of determining such Member’s
relative Preemptive Rights shall mean a fraction, the numerator of which is the
number of Units held by such Member, and the denominator of which is the total
number of Units held by all Members; (b) of a ROFO Offeree for purposes of
determining such ROFO Offeree’s relative ROFO Rights shall mean a fraction, the
numerator of which is the number of Units owned by such ROFO Offeree, and the
denominator of which is the total number of Units then held by all Members
(other than the Offered Units and Units held by the Transferring Member or any
Member holding less than five percent (5%) of the Units then held by all
Members); (c) of a Tag-Along Offeree for purposes of determining such Tag-Along
Offeree’s relative Tag-Along Rights shall mean a fraction, the numerator of
which is the total number of Tag-Along Units, and the denominator of which is
the total number of Units owned by the Transferring Member; provided that, in
the event that the Tag-Along Purchaser is unwilling or unable, pursuant to
Sections 6.3(d)(iii) or 6.3(d)(vi), to acquire all Units proposed to be included
in a Tag-Along Sale, then the “Pro Rata Portion” of the Transferring Member or
any Participating Tag-Along Offeree for purposes of determining the Transferring
Member’s or such Participating Tag-Along Offeree’s relative Tag-Along Rights
shall mean a fraction, the numerator of which is the total number of Units held
by the Transferring Member or such Participating Tag-Along Offeree, as
applicable, and the denominator of which is the aggregate number of Units owned
by the Transferring Member and all Participating Tag-Along Offerees; and (d) of
a Take Along Member for purposes of determining such Take Along Member’s
relative obligations upon any exercise of the Take Along Rights shall mean a
fraction, the numerator of which is the number of Units being Transferred by the
Initiating Member in the proposed Take Along Sale, and the denominator of which
is the total number of Units owned by the Initiating Member; it being

 

14



--------------------------------------------------------------------------------

understood that, in the case of each of clauses (a) through (d), the time of
determination of Units held shall be as of immediately before the proposed
issuance or Transfer to which such rights or obligations relate.

“Proceeding” has the meaning set forth in Section 4.7(b).

“Projected EBITDA” means, as of any measurement date, EBITDA (as reflected in
the business plan prepared by FTB attached as Exhibit F hereto) for the twelve
(12) months ended as of the last day of the month preceding such measurement
date, or if less than twelve (12) months have elapsed since the Effective Date,
for such number of months that have elapsed since the Effective Date.

“Proposed Offer” has the meaning set forth in Section 6.3(c)(ii).

“Purchaser” has the meaning set forth in Section 3.4(d).

“Put Event” means any of the following:

(i) during the first twelve (12) months following the Effective Date, (A) either
(x) a Government Investment or (y) a Non-Competitor COC occurs and (B) there is
a change in two (2) of FTB’s three designees on the Steering Committee unless
(1) such change is due to the death or disability of such designee, (2) such
change is due to a voluntary resignation that occurs more than nine (9) months
from the Government Investment or Non-Competitor COC, or (3) any of the two (2)
Approved Replacements is designated to the Steering Committee as replacements
for such designees; or

(ii) during the period from the Effective Date until the earlier of (x) the last
day of the fifty-fourth month following the Effective Date, and (y) the date on
which Advent Blocker has Transferred (in one or more transactions) more than
fifty percent (50%) of Units held by it (or its Affiliates) as of the Effective
Date, a Competitor COC occurs; or

(iii) during the first two (2) years following Effective Date, a FTB Bankruptcy
Event occurs.

“Put Right” has the meaning set forth in Section 6.3(f)(i).

“Put Units” has the meaning set forth in Section 6.3(f)(i).

“Quarterly Distributions” has the meaning set forth in Section 5.4.

“Quarterly Estimated Tax Liability with respect to the Company’s Income” has the
meaning set forth in Section 5.4(a).

“Registration Rights Agreement” means the Registration Rights Agreement by and
among the Company, FTB, FTPSP, Advent Blocker and JPDN, dated as of the
Effective Date, as amended from time to time in accordance with its terms.

 

15



--------------------------------------------------------------------------------

“Regulations” means the Income Tax Regulations, including temporary Regulations,
promulgated under the Code, as such Regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

“Regulatory Allocations” has the meaning set forth in Section 5.3(c)(i)(F).

“Regulatory Approval” has the meaning set forth in Section 2.4(b)(i).

“Rescheduled Board of Directors Meeting” has the meaning set forth in
Section 4.1(f)(vi)(2).

“Rescheduled Committee Meeting” has the meaning set forth in
Section 4.1(k)(ii)(3).

“Rescheduled Member Meeting” has the meaning set forth in Section 4.2(b)(iii).

“Rights of First Offer” has the meaning set forth in Section 6.3(c).

“ROFO Acceptance” has the meaning set forth in Section 6.3(c)(iii).

“ROFO Acceptance Period” has the meaning set forth in Section 6.3(c)(iii).

“ROFO Offeree” has the meaning set forth in Section 6.3(c)(i).

“ROFO Offer Period” has the meaning set forth in Section 6.3(c)(ii).

“ROFO Notice” has the meaning set forth in Section 6.3(c)(i).

“ROFO Rights” has the meaning set forth in the definition of Pro Rata Portion.

“Secretary” has the meaning set forth in Section 4.4(h)(i).

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect from time to time.

“Self-Regulatory Organization” means the Financial Industry Regulatory
Authority, the American Stock Exchange, the National Futures Association, the
Chicago Board of Directors of Trade, the New York Stock Exchange, any national
securities exchange (as defined in the Exchange Act), any other securities
exchange, futures exchange, contract market, any other exchange or corporation
or similar self-regulatory body or organization.

“Specified Liabilities” means any liabilities, debts, commitments or obligations
of any kind whatsoever, whether fixed, contingent or absolute, matured or
unmatured, liquidated or unliquidated, accrued or not accrued, asserted or not
asserted, known or unknown, determined, determinable or otherwise, whenever or
however arising (including, whether arising out of any contract or tort based on
negligence or strict liability), in each case, other than liabilities, debts,
commitments or obligations (i) under this Agreement and the Registration Rights
Agreement, (ii) that relate to corporate upkeep and maintenance and filing
obligations, including state

 

16



--------------------------------------------------------------------------------

franchise tax obligations, for the period following a transfer of the Advent
Blocker Stock to a third party in accordance with the provisions of
Section 6.3(e)(v) or Section 6.3(f) (a “Blocker Transfer”), or (iii) under any
agreement between Advent Blocker and the Advent Blocker Stockholders that is
being terminated in connection with a Blocker Transfer so long as such
liabilities are limited to non-monetary obligations that would not affect the
price being offered by the third party in a Change of Control, or (iv) (a)
arising out of any actual or threatened legal proceedings or claims to which the
Company and/or any of the Subsidiaries is also subject and (b) consisting of any
immaterial liabilities paid in full prior to the Blocker Transfer, but, in each
case, only to the extent of such claims, and only to the extent that Advent
Blocker and its Parent have agreed to indemnify the transferee holders of Advent
Blocker Stock from and against any liability therefor to the same extent that
such holders would have been indemnified if they were holders of Units.

“Steering Committee” has the meaning set forth in the Master Investment
Agreement.

“Subsidiary” means any Person of which (i) a majority of the outstanding share
capital, voting securities or other equity interests are owned, directly or
indirectly, by the Company and/or any other Subsidiary or (ii) the Company
and/or any other Subsidiary is entitled, directly or indirectly, to appoint a
majority of the board of directors or comparable body of such Person.

“Substitute Member” means any Person that has been admitted to the Company as a
Member pursuant to Section 6.5 by virtue of such Person receiving all or a
portion of a Membership Interest from a Member or an Assignee and not from the
Company.

“Successor in Interest” means any (i) trustee, custodian, receiver or other
Person acting in any Bankruptcy or reorganization proceeding with respect to,
(ii) assignee for the benefit of the creditors of, (iii) trustee or receiver, or
current or former officer, director, manager or partner, or other fiduciary
acting for, or with respect to, the dissolution, liquidation or termination of,
or (iv) other executor, administrator, committee, legal representative or other
successor or assign of, any Member, whether by operation of Law or otherwise.

“Tag-Along Notice” has the meaning set forth in Section 6.3(d)(i).

“Tag-Along Offeree” has the meaning set forth in Section 6.3(d)(i).

“Tag-Along Purchaser” has the meaning set forth in Section 6.3(d)(i).

“Tag-Along Rights” has the meaning set forth in Section 6.3(d)(ii).

“Tag-Along Sale” has the meaning set forth in the definition of Pro Rata
Portion.

“Tag-Along Units” has the meaning set forth in Section 6.3(d)(i).

“Take Along Member” has the meaning set forth in Section 6.3(e)(i).

“Take Along Notice” has the meaning set forth in Section 6.3(e)(i).

 

17



--------------------------------------------------------------------------------

“Take Along Rights” has the meaning set forth in Section 6.3(e)(i).

“Take Along Sale” has the meaning set forth in Section 6.3(e)(i).

“Tax-Free Basis” has the meaning set forth in Section 6.4.

“Tax Matters Member” has the meaning set forth in Section 7.5(c).

“Transfer” means, with respect to any Units, (i) when used as a verb, to sell,
assign, dispose of, exchange, pledge, encumber, hypothecate or otherwise
transfer such Units or any participation or interest therein, whether directly
or indirectly, or to agree or commit to do any of the foregoing, and (ii) when
used as a noun, a direct or indirect sale, assignment, disposition, exchange,
pledge, encumbrance, hypothecation or other transfer of such Units or any
participation or interest therein, or any agreement or commitment to do any of
the foregoing, including in each case through the Transfer of any Person holding
such Units or any interest in such Person; it being understood that a Transfer
of a controlling interest in any Person holding such Units shall be deemed to be
a Transfer of all of the Units held by such Person. For the avoidance of doubt,
the transfer of the Warrant shall not be deemed to be a Transfer.
Notwithstanding anything to the contrary in this Agreement, no Transfer of an
interest in any Person which is a public company or which is a limited partner
in any investment entity that holds a direct or indirect interest in an Original
Holder shall be deemed to constitute a Transfer of any Units held by such
Original Holder unless such Original Holder and such Person are acting in
concert with respect to such Transfer, or such Original Holder, alone or
together with its Affiliates or other Persons with whom it is acting in concert,
controls such Person.

“Transferring Member” has the meaning set forth in Section 6.3(c)(i).

“Trigger Event” means the earlier to occur of any of the following: (i) FTB
(together with its Affiliates) shall have Transferred (other than pursuant to
obligations upon the exercise by another Member of any Take Along Rights or
pursuant to any Transfer by FTB or any of its Affiliates to a Permitted
Affiliate) Units constituting at least fifty percent (50%) of the Units that FTB
and FTPSP own as of the Effective Date; or (ii) any Competitor acquires Control
of FTB or any of its direct or indirect Parent companies (a “Competitor COC”);
or (iii) (A) any Government Entity acquires more than a twenty percent
(20%) interest (which interest either votes generally in the election of all
directors and all other matters brought before the stockholders or otherwise
carries with it any material negative consent or approval rights) in FTB or any
of its direct or indirect Parent companies (a “Government Investment”), or
(B) any Person other than a Competitor acquires Control of FTB or any of its
direct or indirect Parent companies (a “Non-Competitor COC”) and, in the case of
either a Government Investment or Non-Competitor COC, any change in two of FTB’s
four designees on the Board of Directors occurs unless (I) such change is due to
the death or disability of such designee, (II) such change is due to a voluntary
resignation that occurs more than nine months following such Government
Investment or Non-Competitor COC, or (III) any of the two Approved Replacements
is designated to the Board of Directors to replace such designee; or (iv) FTB or
any of its direct or indirect Parent companies goes into Bankruptcy,
receivership or conservatorship or any similar event (each, a “FTB Bankruptcy
Event”).

 

18



--------------------------------------------------------------------------------

“Units” has the meaning set forth in Section 3.1.

“Warrant” means the warrant executed on the Effective Date and any warrants
issuable for all or any part of such warrant.

SECTION 1.2 Terms Generally.

(a) Numbers. The definitions in Section 1.1 shall apply equally to both the
singular and plural forms of the terms defined.

(b) Gender. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

(c) Including. The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”

(d) Calculation of Time Period. When calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded. If the last day of such period is a non-Business
Day, the period in question shall end on the next succeeding Business Day.

(e) Dollars. Any reference in this Agreement to “dollars” or “$” shall mean the
lawful currency of the United States of America.

(f) Holdings. For purposes of calculating ownership percentages and determining
whether certain ownership thresholds are met under Sections 6.3(c)(i), 6.3(d)(i)
and 6.3(e)(i), the total number of Units owned by any Member shall be aggregated
with the number of Units owned by such Member’s Affiliates, without duplication.

(g) Headings. The provision of a Table of Contents, the division of this
Agreement into Articles, Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement. All references to
“Sections” and “Articles” shall refer to Sections and Articles of this Agreement
unless otherwise specified.

(h) Exhibits. The exhibits to this Agreement are hereby incorporated and made a
part of this Agreement and are an integral part of this Agreement. All exhibits
annexed hereto or referred to in this Agreement are hereby incorporated in and
made a part of this Agreement as if set forth in full in this Agreement. Any
capitalized terms used in any exhibit but not otherwise defined therein shall be
defined as set forth in this Agreement.

(i) Negotiation. The parties hereto have participated jointly in the negotiation
and drafting of this Agreement and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
drafted by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.

 

19



--------------------------------------------------------------------------------

ARTICLE II - GENERAL PROVISIONS

SECTION 2.1 Formation. The Company was organized as a Delaware limited liability
company by the execution and filing of a Certificate of Formation on the Filing
Date with the Secretary of State of the State of Delaware (as amended from time
to time, the “Certificate”), under and pursuant to the Act. The rights, powers,
duties, obligations and liabilities of the Members shall be determined pursuant
to the Act and this Agreement. To the extent that the rights, powers, duties,
obligations and liabilities of any Member are different by reason of any
provision of this Agreement than they would be in the absence of such provision,
this Agreement shall, to the extent permitted by the Act, control.

SECTION 2.2 Name. The name of the Company is “FTPS Holding, LLC,” and all
Company business shall be conducted in that name or in such other names that
comply with applicable Law as the Board of Directors may select from time to
time.

SECTION 2.3 Term. The term of the Company commenced on the Filing Date and shall
continue in existence perpetually until termination or dissolution in accordance
with the provisions of Section 6.2.

SECTION 2.4 Purpose; Powers.

(a) General Powers. The nature of the business or purposes to be conducted or
promoted by the Company is to continue the Business and, subject to the terms of
this Agreement and the Business Plan, to engage in any act or activity which may
be lawfully conducted by a limited liability company under the Act and the Laws
of any other jurisdictions in which the Company engages in such activities. The
Company may engage in any and all activities necessary, desirable or incidental
to the accomplishment of the foregoing. Notwithstanding anything in this
Agreement to the contrary, nothing set forth in this Agreement shall be
construed as authorizing the Company to possess any purpose or power, or to do
any act or thing, forbidden by Law to a limited liability company organized
under the Laws of the State of Delaware.

(b) Certain Regulatory Restrictions.

(i) Notwithstanding anything to the contrary in this Agreement, the Company and
the Members acknowledge that FTB and its Affiliates are subject to regulatory
oversight by bank regulatory authorities in various jurisdictions (including the
Board of Governors of the Federal Reserve System and other Government Entities,
including the State of Ohio’s Division of Financial Institutions) with
jurisdiction over FTB or its Affiliates and that FTB or its Affiliates may be
required to obtain regulatory approvals from, or provide notice to, such
authorities, prior to, or provide notice to such authorities following, the
Company’s engagement in certain activities or consummation of certain
investments (“Regulatory Approval”). Notwithstanding anything to the contrary in
this Agreement, neither the Company nor any Subsidiary shall engage in any
business that may reasonably require FTB or an Affiliate of FTB to seek
Regulatory Approval, whether under the Bank Holding Company Act, Ohio Law or
other applicable Law (a “New Activity”), whether by acquisition, investment or
organic growth, without

 

20



--------------------------------------------------------------------------------

first sending written notice to FTB (the “New Activity Notice”). Within thirty
(30) days after receipt of the New Activity Notice, FTB must notify the Board of
Directors in writing (i) whether, based on the advice of legal counsel, such New
Activity would be permissible for FTB and/or its Affiliates to make or engage in
directly under all applicable banking Laws and (ii) that either (A) no
Regulatory Approval with respect to FTB and/or its Affiliates is required for
such New Activity, or (B) any required Regulatory Approval with respect to such
New Activity has been or will within a reasonable amount of time be obtained by
FTB and/or its Affiliates. Neither the Company nor any Subsidiary shall engage
in such New Activity if FTB notifies it that such activity is impermissible or
until required Regulatory Approvals are obtained; it being understood that a
Regulatory Approval shall not be deemed obtained until the expiration of any
applicable waiting periods or the receipt of any necessary approval, as
applicable.

(ii) The Company shall use its reasonable best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable, as promptly as possible, to assist FTB or its Affiliates in
obtaining any Regulatory Approval necessary for FTB or its Affiliates to qualify
or continue its ownership interest in the Company as a permissible investment,
including by (i) making appropriate filings and submissions to any Government
Entity required by Law applicable to the Company or the Subsidiaries or FTB or
its Affiliates and (ii) providing any information to FTB as may be reasonably
requested by FTB or its Affiliates in connection therewith and (iii) executing
and delivering additional documents necessary to consummate the transactions
contemplated by this Agreement in connection therewith. FTB shall use its
reasonable best efforts to obtain any Regulatory Approval as promptly as
possible; provided that FTB will exercise reasonable best efforts to minimize
disclosure of any confidential or proprietary information relating to the
Company and to seek confidential treatment for any such information, in each
case, to the maximum extent allowed under applicable Law.

(c) Company Action. Subject to the provisions of this Agreement, except as
prohibited by applicable Law, (i) the Company may, with the approval of the
Board of Directors, enter into and perform any and all documents, agreements and
instruments contemplated by such approval, all without any further act, vote or
approval of any Member and (ii) the Board of Directors may authorize any Person
(including any Member or Officer) to enter into and perform any document on
behalf of the Company.

SECTION 2.5 Foreign Qualification. Prior to the Company’s or any Subsidiary’s
conducting business in any jurisdiction other than Delaware, the Board of
Directors shall cause the Company or such Subsidiary to comply, to the extent
procedures are available and those matters are reasonably within the control of
the Officers, with all requirements necessary to qualify the Company or any
Subsidiary as a foreign limited liability company conducting business in that
jurisdiction.

SECTION 2.6 Registered Office; Registered Agent; Principal Office; Other
Offices. The registered office of the Company required by the Act to be
maintained in the State of Delaware shall be the office of the initial
registered agent named in the Certificate or such other office

 

21



--------------------------------------------------------------------------------

(which need not be a place of business of the Company) as the Board of Directors
may designate from time to time in the manner provided by Law. The registered
agent of the Company in the State of Delaware shall be the initial registered
agent named in the Certificate or such other Person or Persons as the Board of
Directors may designate from time to time in the manner provided by Law. The
principal office of the Company shall be at such place as the Board of Directors
may designate from time to time, which need not be in the State of Delaware, and
the Company shall maintain records at such place. The Company may have such
other offices as the Board of Directors may designate from time to time.

SECTION 2.7 No State-Law Partnership. The Members intend that the Company shall
not be a partnership (including a limited partnership) or joint venture, and
that no Member, Director or Officer shall be a partner or joint venturer of any
other Member, Director or Officer by virtue of this Agreement, for any purposes
other than as set forth in the last sentence of this Section 2.7, and this
Agreement shall not be construed to the contrary. The Members intend that the
Company shall be treated as a partnership for federal, state or local income tax
purposes, and each Member and the Company shall file all tax returns and shall
otherwise take all tax and financial reporting positions in a manner consistent
with such treatment.

ARTICLE III - UNITS

SECTION 3.1 Authorized Units. The only beneficial interests in the Company shall
be units (“Units”). The total number of Units that the Company initially shall
have authority to issue is 111,594,203 Units, of which (a) 51,000,000 shall be
designated as Class A Units having the rights, preferences, privileges and
restrictions set forth in this Agreement (each, a “Class A Unit,” and
collectively, the “Class A Units”), (b) 49,000,000 shall be designated as Class
B Units having the rights, preferences, privileges and restrictions set forth in
this Agreement (each, a “Class B Unit,” and collectively, the “Class B Units”)
and (c) 11,594,203 shall be designated as Class C Non-Voting Units having the
rights, preferences, privileges and restrictions set forth in this Agreement and
the Warrant (each, a “Class C Non-Voting Unit,” and collectively, the “Class C
Non-Voting Units”); provided, however, that, subject to Sections 4.1(h)(viii),
4.1(h)(xiv) and 4.2(e)(iii), and except as required by the terms of the Warrant
(x) the Board of Directors may from time to time authorize the issuance of
additional Class A Units, Class B Units and Class C Units and such other Units
with such rights, preferences, privileges and restrictions as the Board of
Directors shall designate so long as none of such rights, preferences or
privileges are inconsistent with the terms of this Agreement or would deprive
any Member of the rights it has as a Member (for the avoidance of doubt,
dilution of Economic Interests and voting rights (other than rights set forth in
Section 4.1(h)) shall not be deemed to deprive any Member of the rights it has
as a Member), and (y) this Agreement shall be amended in order to document such
new classes of Units and their rights, preferences, privileges and restrictions
and/or such authorized number of Units of existing classes of Units, in each
case, with no further action required by the Members. Notwithstanding anything
to the contrary herein, the Board shall authorize the issuance of additional
Units as required by the terms of the Warrant. The issuance of any Units after
the Effective Date shall be subject to the Members’ Preemptive Rights, as
applicable, shall be issued at a price equal to or greater than Fair Market
Value and shall be paid for in cash or, in connection with an acquisition by the
Company or any Subsidiary or the contribution by a Member of assets to the
Company or any Subsidiary related to the Business or its strategic direction as
outlined in the Business Plan, cash or other property, the

 

22



--------------------------------------------------------------------------------

Fair Market Value of which shall be determined in Good Faith by the Board of
Directors. The Class C Non-Voting Units shall be issued only upon the valid
exercise of the Warrant. The initial holdings of Units shall be as set forth on
Schedule I.

SECTION 3.2 General. Except as otherwise expressly provided in this Agreement,
all Units shall have identical rights and privileges in every respect.

SECTION 3.3 Voting. Each Member shall be entitled to one vote per Class A Unit
and one vote per Class B Unit that it holds with respect to any matter as to
which the Members holding such Units are entitled to vote; provided that any
Class A Units or Class B Units held by any Assignee shall be non-voting, and any
Class C Non-Voting Units held by any Person shall be non-voting, in each case,
except as otherwise provided in this Agreement.

SECTION 3.4 Preemptive Rights.

(a) General. At any time before the consummation of the IPO, the Company shall
not be authorized to issue any New Securities (other than Exempt Securities)
unless each Member is granted the opportunity to purchase for cash up to its Pro
Rata Portion of such New Securities (other than Exempt Securities) (“Preemptive
Rights”); provided that, for the avoidance of doubt, (i) the Board of Directors
may waive the Preemptive Rights of all Members with respect to any issuance of
New Securities that otherwise meets the requirements specified in clause (d) of
the definition of Exempt Securities and (ii) no Member shall have Preemptive
Rights with respect to the IPO.

(b) Offer Period. Promptly following the Board’s determination to issue New
Securities (other than Exempt Securities), the Company shall provide each Member
with a written notice describing in reasonable detail the New Securities being
offered, the purchase price thereof, the basis for the determination of the
purchase price thereof, the payment terms, such Member’s Pro Rata Portion of the
New Securities and all other facts that would be material to any determination
by a Member as to whether to purchase such New Securities (the “Preemptive
Rights Notice”). In order to exercise its Preemptive Rights, each Member must
deliver a written notice to the Company describing its election to exercise its
Preemptive Rights within thirty (30) days after receipt of the Preemptive Rights
Notice.

(c) Expiration of Offer Period. For one hundred twenty (120) days following the
expiration of the offering period described in Section 3.4(b), the Company shall
be entitled to sell such New Securities that the Members have not elected to
purchase on terms and conditions no more favorable to the purchasers thereof
than those offered to the Members. Any New Securities to be sold by the Company
to any Person after such one hundred twenty (120)-day period must be reoffered
to the Members pursuant to the terms of this Section 3.4.

(d) Distressed Purchase. Nothing in this Section 3.4 shall be deemed to prevent
any Member or any of its Affiliates from purchasing for cash any New Securities
without first complying with the provisions of Section 3.4; provided, that in
connection with such purchase, (i) the Board of Directors has determined in Good
Faith (A) that the Company needs an immediate cash investment, (B) that no
alternative financing on terms no less favorable to the Company in the aggregate
than such purchase is available that is of a type that could be

 

23



--------------------------------------------------------------------------------

obtained without having to comply with this Section 3.4 and (C) that the delay
caused by compliance with the provisions of this Section 3.4 in connection with
such investment would be reasonably likely to cause material and immediate harm
to the Company, (ii) the Company gives prompt notice to the other Members of
such investment, which notice shall describe in reasonable detail the New
Securities being purchased by the Person making such purchase (for purposes of
this Section 3.4, the “Purchaser”) and the purchase price thereof and (iii) the
Purchaser and the Company take all steps necessary to enable the other Members
to exercise effectively their respective rights under this Section 3.4 with
respect to their purchase of a Pro Rata Portion of the New Securities issued to
the Purchaser and all Members exercising their Preemptive Rights after such
purchase by the Purchaser on the terms specified in Section 3.4; it being
understood that in such event the Pro Rata Portion shall be determined assuming
the emergency issuance to which such Preemptive Right applies has been offered
but not issued.

ARTICLE IV - MANAGEMENT

SECTION 4.1 Board of Directors.

(a) Management by the Board of Directors. Subject to the Business Plan and the
terms of this Agreement, the business and affairs of the Company shall be
managed and controlled by, or under the direction of, a Board of Directors (the
“Board of Directors,” and each director on the Board of Directors is referred to
individually as a “Director” and collectively as the “Directors”), which may
exercise all such powers of the Company and do all such lawful acts and things
as are not, by Law or by this Agreement, directed or required to be exercised or
done by a Member or the Members.

(b) Waiver of Fiduciary Duties. Each of the Members and the Company acknowledges
and agrees that (i) each Director is the designee of the Member(s) that
appointed such Director, is acting as a proxy for such Member(s) with respect to
the management of the Company and does not have any duties (including fiduciary
duties) to the Company, any Subsidiary or any other Member, nor shall any Member
have any such duty and (ii) each Member hereby acknowledges and agrees that each
Director, in determining whether or not to vote in support of or against any
particular decision for which the Board of Directors’ consent is required, may
act in and consider the best interest of the Member who designated such Director
and shall not be required to act in or consider the best interests of the
Company or the other Members or parties hereto, except to the extent expressly
set forth in this Agreement. Each of the Members and the Company agree that any
duties, whether express or implied (including fiduciary duties), of a Director
to the Company or to any other Member that would otherwise apply at law or in
equity are hereby eliminated to the fullest extent permitted under the Act
(including Section 18-1101(c) of the Act) and any other applicable Law, and each
Member hereby waives all rights to, and releases each Director from, any such
duties, except to the extent expressly set forth in this Agreement.
Notwithstanding anything to the contrary contained in this Agreement, (i) the
foregoing shall not eliminate or limit the obligation of the Members or any
Director to act in compliance with the express terms of this Agreement (other
than the foregoing), including the obligation to make determinations in Good
Faith, and (ii) the foregoing shall not be deemed to eliminate the implied
contractual covenant of good faith and fair dealing of the Members. Except as
otherwise expressly provided in this Agreement, nothing contained in this
Agreement shall be deemed to constitute any Director or Member an agent or legal

 

24



--------------------------------------------------------------------------------

representative of any other Member or to create any fiduciary relationship for
any purpose whatsoever, apart from such obligations between the members of a
limited liability company as may be created by the Act. A Member shall not have
any authority to act for, or to assume any obligation or responsibility on
behalf of, any other Member, the Company or any Subsidiary.

(c) No Individual Authority. No Director has the authority or power to act for,
or on behalf of, the Company, to do any act that would be binding on the Company
or any Subsidiary, to make any expenditures or incur any obligations on behalf
of the Company or any Subsidiary or to authorize any of the foregoing, other
than acts that are expressly authorized by the Board of Directors.

(d) Designation of the Directors.

(i) Number and Designation. The Board of Directors shall consist of nine
(9) Directors as of the Effective Date. The number of Directors constituting the
entire Board of Directors may be changed only with the written approval of the
Members holding a majority of the Class A Units held by all Members and the
Members holding a majority of the Class B Units held by all Members, voting
separately; provided that for so long as FTB and its Affiliates collectively
hold twenty percent (20%) or more of the Class B Units, FTB’s (and only FTB’s)
written approval in respect of the Class B Units is required. The Directors
shall be determined by the Members as provided in this Section 4.1(d)(i).
Directors need not be Members or officers of Members. At any time at which
Members shall have the right to, or shall, vote for Directors of the Company,
the Members shall vote all Units as to which they are then entitled to vote
generally in the election of Directors so as to fix the number of Directors at
nine (9) (or such other number as is approved pursuant to this
Section 4.1(d)(i)) and for the election of a Board of Directors in the manner
set forth below or in such other manner as is approved pursuant to any change in
the number of Directors approved pursuant to this Section 4.1(d)(i):

(A) Five (5) Directors designated by the Members holding a majority of the
Class A Units then held by all Members (each, a “Class A Director” and,
collectively, the “Class A Directors”); and

(B) Four (4) Directors designated by the Members holding a majority of the Class
B Units then held by all Members (each, a “Class B Director” and, collectively,
the “Class B Directors”); provided that for so long as FTB and its Affiliates
collectively hold twenty percent (20%) or more of the Class B Units, FTB shall
designate at least three (3) of such four (4) Directors.

The Board of Directors as of the Effective Date shall be comprised of the
individuals set forth on Exhibit A. Notwithstanding anything to the contrary in
this Agreement, if at any time FTB and its Affiliates collectively hold more
than fifty percent (50%) of the Units without regard to the Class C Non-Voting
Units (an “FTB Ownership Event”), then, unless waived by the Members holding a
majority of the Class B Units held by all Members, (i) the composition of the
Board of Directors shall be appropriately adjusted to reflect the relative
proportionate holdings of Units as between FTB and its Affiliates, on the one
hand, and Advent Blocker and its Affiliates, on the

 

25



--------------------------------------------------------------------------------

other hand and, (ii) following any such adjustment, in the event that Advent
Blocker and its Affiliates hold less than fifty percent (50%) of the Units
without regard to the Class C Non-Voting Units and shall have Transferred Units
constituting at least fifty percent (50%) of the Units that Advent Blocker and
its Affiliates owned as of the Effective Date to Persons other than its
Affiliates, then only the affirmative vote of a majority of the Directors
present at a meeting shall be required with respect to the actions described in
Sections 4.1(h)(i), (iii), (vii), (ix) and (xiv).

(ii) Term. Each Director shall hold office until the earlier of (i) the
appointment or election and qualification of the Director’s successor and
(ii) the Director’s death, resignation or removal. There is no limit to the
number of terms a Director may serve.

(iii) Removal; Election of Successors. If the Company receives a written notice
that either the Members holding a majority of the Class A Units then held by all
Members or the Members holding a majority of the Class B Units then held by all
Members desire to remove a Director designated by the applicable Members, the
Company and each of the Members agrees to take such action as is necessary to
call a special meeting of the Members of the Company (or effect a written
consent in lieu thereof) for the purpose of effecting any such removal, and at
such meeting (or in effecting such consent for any reason) each of the Members
shall vote to accomplish said result; provided that for so long as FTB and its
Affiliates collectively hold twenty percent (20%) or more of the Class B Units,
only FTB may deliver such written notice in respect of the removal of any
Director designated by FTB. In the event that any Director is removed or shall
have resigned or become unable to serve, the Members that had the power to
designate such Director pursuant to Section 4.1(d)(i) shall have the power to
designate a person to fill such vacancy, and shall nominate an individual to
fill such vacancy within thirty (30) days of any removal or resignation,
whereupon the Company and each of the Members agrees to take such action as is
necessary to elect such person to fill such vacancy promptly (including, if
necessary, calling a special meeting of the Members of the Company (or effecting
a written consent in lieu thereof) and voting all Units owned by such Members to
accomplish such result). Other than as provided in this Section 4.1(d)(iii), no
Member shall vote in favor of the removal of any Director who shall have been
designated or nominated pursuant to Section 4.1(d)(i). Any Director designated
by a majority of the Board of Directors pursuant to Section 4.1(e) to fill a
newly created Director position may be removed by a vote of the majority of the
Board of Directors.

(e) Vacancies; Resignation. Vacancies shall be filled in accordance with
Section 4.1(d)(i), other than vacancies of newly created Director positions
resulting from any increase in the number of Directors pursuant to
Section 4.1(d)(i), which vacancies shall be filled in the manner dictated at the
time of the creation of the newly created Director position. Newly-created
Director positions resulting from any increase in the number of Directors,
unless filled in another manner approved in connection with the approval of such
newly-created Director position, may be filled by a vote of the majority of the
Board of Directors, and each Director so chosen shall hold office until his or
her successor is elected and qualified or until his or her

 

26



--------------------------------------------------------------------------------

earlier death, resignation or removal by the Board of Directors. A Director may
resign at any time by giving written notice to the Board of Directors.

(f) Meetings.

(i) Regular Meetings. Regular meetings of the Board of Directors shall be held
within sixty (60) days of the end of each fiscal year and at least once every
fiscal quarter, in each case, at such times and places as shall be designated
from time to time by resolution of the Board of Directors. Written notice of
each regular meeting of the Board of Directors shall be given to each Director
at least five (5) Business Days before the date of the meeting.

(ii) Special Meetings. Special meetings of the Board of Directors may be called
on at least five (5) Business Days’ notice to each Director and may be called by
any Director.

(iii) Notice; Waiver. Notice of any regular or special meeting of the Board of
Directors or any committee of the Board of Directors may be given personally or
by email, facsimile or courier, and if given other than by email, shall also be
sent by email, and shall be deemed given upon any of the following: (A) when
personally delivered to the Director; (B) when emailed to the Director; (C) when
faxed to the Director (provided such fax is confirmed); or (D) one (1) Business
Day after being sent to the Director by reputable national overnight courier
service (charges prepaid), at the mailing address, email address or fax number,
as applicable, of the Director as listed on the books and records of the
Company. The name, address, email address, facsimile and telephone number of
each of the current Directors are as set forth on Exhibit A. Attendance of a
Director at a meeting shall constitute a waiver of notice of such meeting,
except where a Director attends a meeting for the express purpose of objecting
to the transaction of any business on the ground that the meeting is not
lawfully called or convened.

(iv) Place of Meetings. All meetings of the Board of Directors may be held
either within or without the State of Delaware at such place or places as shall
be determined from time to time by resolution of the Board of Directors.

(v) Attendance by Telephone. Members of the Board of Directors may participate
in any meeting of the Board of Directors by means of conference telephone or
similar communications equipment by means of which all persons participating in
the meeting can hear each other, and such participation in a meeting shall
constitute presence in person at a meeting.

(vi) Quorum; Actions at a Meeting.

(1) Provided that notice is given to or waived by all Directors pursuant to
Section 4.1(f)(iii), a majority of the total number of Directors (which majority
shall include at least two (2) Class A Directors and at least two (2) Class B
Directors) shall constitute a quorum for the transaction of business of the
Board of Directors and, subject to Section 4.1(h),

 

27



--------------------------------------------------------------------------------

the acts of a majority of the Directors present at a meeting of the Board of
Directors at which a quorum is present shall be the acts of the Board of
Directors.

(2) Notwithstanding Section 4.1(f)(vi)(1), if it is determined after the calling
of any Board of Directors meeting pursuant to the provisions of this Agreement
that the number of Directors able to attend such meeting will not constitute a
quorum (as set forth in Section 4.1(f)(vi)(1)), then such meeting shall be
rescheduled by the Board of Directors for a date within five (5) Business Days
after the date on which such meeting was initially proposed to be held (the
“Rescheduled Board of Directors Meeting”). If it is determined that the number
of Directors able to attend such Rescheduled Board of Directors Meeting will not
constitute a quorum, then for purposes of such Rescheduled Board of Directors
Meeting only, a quorum shall be considered present when a majority of the
Directors are in attendance (and no particular number of Class A Directors or
Class B Directors shall be required); provided that no matter may be considered
at the Rescheduled Board of Directors Meeting that was not the subject of the
notice of meeting delivered pursuant to Section 4.1(f)(iii) with respect to such
meeting.

(3) Notwithstanding Section 4.1(f)(vi)(1), following a Trigger Event, a quorum
shall exist when a majority of the Directors are in attendance; provided, that
notice is given to or waived by all Directors pursuant to Section 4.1(f)(iii).

(4) A Director who is present at a meeting of the Board of Directors at which
action on any matter is taken shall be presumed to have assented to the action
unless his or her dissent shall be entered in the minutes of the meeting or
unless he or she shall file his or her written dissent to such action with the
person acting as secretary of the meeting before the adjournment thereof or
shall deliver such dissent to the Company immediately after the adjournment of
the meeting. Such right to dissent shall not apply to a Director who voted in
favor of such action.

(g) Action without Meeting. Any action required or permitted to be taken at any
meeting of the Board of Directors may be taken without a meeting if all of the
members of the Board of Directors consent thereto in writing and the writing or
writings are filed with the minutes of proceedings of the Board of Directors.

(h) Supermajority Voting. Notwithstanding anything to the contrary contained
herein but subject to the last sentence of this Section 4.1(h), the following
matters relating to the business and operations of the Company and/or the
Subsidiaries shall be presented to the Board of Directors and shall require the
affirmative vote of at least seven (7) out of the nine (9) Directors, or in the
event that the Board of Directors is expanded pursuant to Section 4.1(d)(i), a
number of Directors that includes at least two (2) Class B Directors, or in the
event of and for so long as there exists an FTB Ownership Event , at least two
(2) Class A Directors (a “Board Supermajority”):

(i) any Change of Control (A) during the first three (3) years following the
Effective Date, (B) during the fourth year following the Effective Date that
implies an Equity Value of the Company and the Subsidiaries of less than $2.3
billion, (C) during the fifth year following the Effective Date that implies an
Equity Value of the

 

28



--------------------------------------------------------------------------------

Company and the Subsidiaries of less than $2.5 billion; provided, however, that
no such Board Supermajority consent shall be necessary (x) at any time if the
Company and/or the Subsidiaries is in a payment default or financial covenant
default under the Notes, unless the Notes have been amended consistent with a
waiver of such payment default or financial covenant default, or (y) at any time
after June 30, 2012 if the Company’s LTM EBITDA is less than $335,000,000;

(ii) any sale, transfer or disposition, in one or a series of related
transactions, of any assets or other property of the Company and/or any
Subsidiary having a value in excess of $100,000,000 in the aggregate (other than
pursuant to a Change of Control); provided that no such Board Supermajority
consent shall be required for any sale of the EFT Business at an aggregate
purchase price greater than $1.0 billion;

(iii) any acquisition of assets or securities or investment in any other Person
by the Company and/or any Subsidiary, in one or a series of related
acquisitions, investments or contributions, other than with respect to any
Person set forth on Exhibit B attached hereto, for a value exceeding
$175,000,000 in the aggregate;

(iv) the retention, termination or replacement of the independent auditor of the
Company and the Subsidiaries;

(v) other than (A) the arrangements set forth on Exhibit C, (B) issuances of New
Securities permitted by this Agreement, (C) distributions provided to such
Person in its capacity as a Member of the Company, (D) arm’s-length commercial
transactions between the Company or its Subsidiaries, on the one hand, and a
portfolio company of Advent International Corporation, on the other hand, in the
ordinary course of business, the engagement by the Company or any Subsidiary,
either directly or indirectly, in a transaction or series of related
transactions with Advent Blocker or any Advent Blocker Affiliate or portfolio
company of Advent International Corporation or any executive management employee
of the Company or any Subsidiary, including ownership by Advent Blocker or an
executive management employee or a member of any such individual’s family group
of any supplier, contractor, subcontractor, customer or other entity with which
the Company or any Subsidiary does business or seeks to do business (other than
as a shareholder of less than two percent (2%) of a publicly traded class of
securities), where either (A) such transaction or transactions are not on
arm’s-length terms or (B) such transaction or transactions would require the
Company or any Subsidiary to pay or incur obligations of more than $1,000,000;

(vi) a material change to the strategic direction of the Company and/or the
Subsidiaries as compared to, (A) with respect to the period before the adoption
of the Company’s initial Business Plan, the strategic direction of the Business
as of the Effective Date and, (B) with respect to the period thereafter, the
then-effective Business Plan or the last Business Plan approved by a Board
Supermajority pursuant to this Section 4.1(h)(vi) to the extent that any changes
since such time would, individually or in the aggregate when taken together with
any elements of any Business Plan approved by the Board of Directors since such
time, constitute a material change to the strategic direction of the Company
and/or the Subsidiaries; provided that any material changes to

 

29



--------------------------------------------------------------------------------

the strategic direction of the Company and the Subsidiaries reflected in any
Business Plan are approved by a Board Supermajority pursuant to this
Section 4.1(h)(vi), in any case, including through the entry into, commencement
of, expansion into, or engagement in, any business (through acquisition,
investment or otherwise), or the cessation of any existing business (through
divestiture or otherwise);

(vii) any loan or series of related loans by the Company or any Subsidiary
(except in the ordinary course of business) in an amount exceeding $200,000,000;

(viii) the modification of the material terms and conditions, and any amendment,
of the Management Phantom Equity Plan;

(ix) the effectuation of any Non-Qualified IPO before the third anniversary of
the Effective Date;

(x) the modification of any of the terms and conditions of the Credit Facility;

(xi) the entry into, or amendment of, any contracts of the Company and/or any
Subsidiary providing for capital expenditures expected to exceed $25,000,000 in
the aggregate, other than immaterial amendments to the non-economic terms of
such contracts;

(xii) the declaration, setting aside for payment of, or payment of, any
Distribution by the Company to the Members other than Quarterly Distributions;

(xiii) any request for any additional capital contribution from FTB or FTPSP in
its capacity as a Member;

(xiv) the issuance of New Securities constituting more than twenty percent
(20%) of the total Units then held by all Members (excluding issuances under the
Warrant and the Management Phantom Equity Plan); provided, however, that no
Board Supermajority consent shall be necessary (x) at any time if the Company
and/or the Subsidiaries is in a payment default or financial covenant default
under the Credit Facility or the Notes, unless the Credit Facility or the Notes,
as applicable, have been amended consistent with a waiver of such payment
default or financial covenant default, or (y) at any time after June 30, 2012 if
the Company’s LTM EBITDA is less than $335,000,000;

(xv) approval and submission to any applicable tax authority of any material tax
returns and tax elections (other than a Section 754 election or an election to
make Section 704(c) or “reverse Section 704(c)” allocations in the manner
specified in this Agreement or an election to treat any new direct or indirect
Subsidiaries acquired by the Company or any Subsidiary or organized by the
Company or any Subsidiary as a partnership or disregarded entity for U.S.
federal tax purposes), including any permitted determinations related to any
Adjusted Capital Account Deficit or Gross Asset value, or matters in
Sections 5.3(d)(iv), 5.3(f), 7.2(e) and 7.3; provided that the following review

 

30



--------------------------------------------------------------------------------

and deadlock resolution procedure shall apply with respect to the matters
subject to this Section 4.1(h)(xv): The Class A Directors shall provide draft
copies of any such material tax returns or material tax elections to the Class B
Directors at least 30 days before the filing deadline and shall provide the
Class B Directors with any information requested by the Class B Directors to
review such tax returns or tax elections. The Class B Directors will notify the
Class A Directors within 15 days of receipt of such draft tax return or tax
election of their approval or disapproval of the draft tax return or tax
election. If a Board Supermajority cannot agree on whether to make any such tax
election, then the election shall not be made. If a Board Supermajority cannot
agree on any other tax position in a material tax return or a material tax
election where an election must be made, then, at the Company’s expense, any Big
Four accounting firm agreed by a Board Supermajority shall determine whether the
tax position proposed by the Class A Directors or the tax position proposed by
the Class B Directors is more likely to prevail or, if such positions are
equally likely to prevail, whether the tax election proposed by the Class A
Directors or the tax election proposed by the Class B Directors is more neutral
to the Members, and in each case such determination shall be binding for
purposes of this Section 4.1(h)(xv);

(xvi) any change to the capitalization or organization of any Subsidiary or any
change at any Subsidiary or any governance provisions of any Subsidiary that, in
any case, would in any way have the effect of circumventing the provisions,
including the protections afforded the Members in Section 4.1(h), of this
Agreement, or materially and adversely affecting any Member that, together with
its Affiliates, collectively holds fifteen percent (15%) or more of the Units in
a manner differently or disproportionately than the other Members, including the
amendment of the Opco LLC Agreement; it being understood that it is intended
that no action may be effected at a Subsidiary that could not be effected at the
Company under this Agreement;

(xvii) in each case, within the first year following the Effective Date, the
appointment or removal of the CEO other than for Cause; and

(xviii) the exercise by Opco of the termination right set forth in
Section 1.2(c) of the Master Lease Agreement, dated June 30, 2009, between FTB
and Opco, or in Section 1.2(e) of the Master Sublease Agreement, dated June 30,
2009, between FTB and Opco (for the avoidance of doubt, this
Section 4.1(h)(xviii) shall not apply with respect to Section 17.1 of each the
Master Lease Agreement and Master Sublease Agreement), or any successor
provisions thereof.

Notwithstanding the foregoing, following a Trigger Event, only the affirmative
vote of a majority of the Directors present at a meeting shall be required with
respect to the actions described in Sections 4.1(h)(i), (iii), (vii), (ix) and
(xiv); provided that, for the sake of clarity, no New Securities shall be issued
at a price below Fair Market Value at any time.

(i) Approval of Business Plan. The Company shall conduct its business affairs at
all times in accordance with the Business Plan in effect from time to time. Not
less frequently than once a year, the Board of Directors shall review, amend and
update the Business Plan to account for any acquisitions, dispositions or other
Board of Directors-approved actions that were not contemplated by the Business
Plan at the time of its adoption, and, subject to

 

31



--------------------------------------------------------------------------------

Section 4.1(h)(vi), the adoption of each Business Plan shall require the
approval of a majority of the Board of Directors.

(j) Compensation. The Company will reimburse all Directors for reasonable
out-of-pocket expenses (including travel expenses) actually incurred in
connection with their service on the Board of Directors or any committee
thereof, promptly upon written request. In the discretion of the Board of
Directors, each Director (other than an employee of the Company or any
Subsidiary, FTB, Advent Blocker or any of their respective Affiliates) may be
paid such fees for such Director’s services as Director or as a member of any
committee as the Board of Directors may determine from time to time.

(k) Committees.

(i) Authorization; Composition; Powers. The Board of Directors shall, by
resolution adopted by a majority of the Directors then in office, designate such
committees as the Board of Directors from time to time may determine, and each
such committee shall consist of at least one (1) Class A Director and at least
one (1) Class B Director as members (which Class A Director and Class B Director
shall be designated by the Members holding a majority of the Class A Units then
held by all Members and the Members holding a majority of the Class B Units then
held by all Members, respectively, voting as a separate class; provided that for
so long as FTB and its Affiliates collectively hold twenty percent (20%) or more
of the Class B Units, FTB shall designate such Class B Director). Except as
expressly limited by applicable Law, any such committee shall have and may
exercise such powers and authority as the Board of Directors may determine and
specify in the resolution designating such committee or any amendment thereto,
but subject to the limitations in this Agreement, including Section 4.1(h),
applicable to the Board of Directors.

(ii) Quorum; Actions at a Meeting.

(1) Provided that notice is given pursuant to Section 4.1(f)(iii) to or waived
by all Directors who are members of the committee, the presence of at least
one (1) Class A Director and at least one (1) Class B Director shall be required
for any committee to have a quorum, except as otherwise provided in Sections
4.1(k)(ii)(3) and (4).

(2) The affirmative vote of a majority of the committee members present at a
meeting shall be sufficient for effective committee action when a quorum is
present.

(3) Notwithstanding Sections 4.1(k)(ii)(1) and (2), if it is determined after
the calling of any committee meeting pursuant to the provisions of this
Agreement that the Directors able to attend such meeting will not constitute a
quorum (as set forth in Section 4.1(k)(ii)(1)), then such meeting shall be
rescheduled for a date within ten (10) Business Days after the date on which
such meeting was initially proposed to be held (the “Rescheduled Committee
Meeting”). If it is determined that the number of Directors able to attend such
Rescheduled Committee Meeting will not constitute a quorum, for purposes of such
Rescheduled Committee Meeting only, a quorum shall be considered present when a
majority of

 

32



--------------------------------------------------------------------------------

the Directors that are members of such committee are in attendance; provided
that no business may be considered at the Rescheduled Member Meeting that was
not the subject of the notice of meeting delivered pursuant to
Section 4.1(f)(iii) with respect to such meeting.

(4) Notwithstanding Sections 4.1(k)(ii)(1), following a Trigger Event, a quorum
shall exist when a majority of the Directors that are members of such committee
are in attendance; provided, that notice is given to or waived by all Directors
pursuant to Section 4.1(f)(iii).

(iii) Attendance by Telephone. Members of a committee of the Board of Directors
may participate in any meeting of such committee by means of conference
telephone or similar communications equipment by means of which all persons
participating in the meeting can hear each other, and such participation in a
meeting shall constitute presence in person at a meeting.

(iv) Action without Meeting. Any action required or permitted to be taken at any
meeting of any committee of the Board of Directors may be taken without a
meeting if all of the members of such committee consent thereto in writing and
the writing or writings are filed with the minutes of proceedings of such
committee.

SECTION 4.2 Meetings of the Members.

(a) Meetings.

(i) Regular Meetings. The Company may hold annual meetings to transact such
business as the Members may determine; provided, that no action may be taken at
any regular meeting of Members that would in any way have the effect of
circumventing the provisions of this Agreement, including the protections
afforded the Members in Section 4.1(h). The date of the annual meeting, if held,
shall be determined by the Board of Directors.

(ii) Special Meetings. Special meetings may be called by a majority of the Board
of Directors upon at least two (2) Business Days’ notice to the Members or by
any Member upon at least five (5) Business Days’ notice given in accordance with
Section 8.6 to the other Members; provided, that no action may be taken at any
special meeting of Members that would in any way have the effect of
circumventing the provisions of this Agreement, including the protections
afforded the Members in Section 4.1(h).

(iii) Notice; Waiver. Written notice of each regular meeting of the Members
setting the place, date and time of the meeting shall be given in accordance
with Section 8.6, not less than ten (10) nor more than sixty (60) days before
the date of the meeting, to each Member. Attendance of a Member at a meeting
shall constitute a waiver of notice of such meeting, except where a Member
attends a meeting for the express purpose of objecting to the transaction of any
business on the ground that the meeting is not lawfully called or convened.

 

33



--------------------------------------------------------------------------------

(iv) Place of Meetings. All meetings of the Members shall be held at such time
and place, within or without the State of Delaware as shall be designated by the
Board of Directors or, if called by a Member, at the principal place of the
Company and the Subsidiaries. In the absence of any such designation by the
Board of Directors, each such meeting shall be held at the principal place of
business of the Company and the Subsidiaries.

(v) Attendance by Telephone. Members may participate in any meeting of Members
by means of conference telephone or similar communications equipment by means of
which all persons participating in the meeting can hear each other, and such
participation in a meeting shall constitute presence in person at a meeting.

(b) Quorum; Actions at a Meeting.

(i) Provided that notice is given pursuant to Section 4.2(a)(ii) or
Section 4.2(a)(iii), as applicable, to or waived by all Members, a quorum shall
be considered present when Members holding two-thirds (2/3) of the Units then
held by all Members are in attendance, except as otherwise provided in Sections
4.2(b)(iii) and (iv).

(ii) Approval for any matter submitted to the Members for a vote shall require
the affirmative vote or consent of the Members holding a majority of the Units
then held by all Members, voting together as a single class, present at a
meeting in which a quorum is present, except as otherwise expressly provided by
this Agreement.

(iii) Notwithstanding Sections 4.2(b)(i) and (ii), if it is determined after the
calling of any meeting of Members pursuant to the provisions of this Agreement
that the number of Members able to attend such meeting will not constitute a
quorum (as set forth in Section 4.2(b)(i)), then such meeting shall be
rescheduled for a date within ten (10) Business Days after the date on which
such meeting was initially proposed to be held (the “Rescheduled Member
Meeting”). If it is determined that the number of Members able to attend such
Rescheduled Member Meeting will not constitute a quorum, for purposes of such
Rescheduled Meeting only, a quorum shall be considered present when Members
holding a majority of the Units then held by all Members are in attendance;
provided that no business may be considered at the Rescheduled Member Meeting
that was not the subject of the notice of meeting delivered pursuant to
Section 4.2(a) with respect to such meeting; and, provided, further, that no
action may be taken at any Rescheduled Member Meeting that would in any way have
the effect of circumventing the provisions of this Agreement, including the
protections afforded the Members in Section 4.1(h).

(iv) Notwithstanding Section 4.2(b)(i), following the occurrence of a Trigger
Event, a quorum shall be considered present when Members holding a majority of
the Units then held by all Members are in attendance.

(c) Informal Action by Members. Any action required to be taken at a meeting of
the Members, or any other action which may be taken at a meeting of the Members,
may be taken without a meeting, without prior notice and without a vote, if a
consent in writing,

 

34



--------------------------------------------------------------------------------

setting forth the action so taken, shall be signed by those Members that would
be necessary to approve such action at a meeting of the Members at which a
quorum was present. Notice of any such action shall be delivered to all Members
as promptly as practicable.

(d) Approval or Ratification of Acts or Contracts. Any act or contract that
shall be approved or be ratified by the Board of Directors in accordance with
this Agreement shall be valid and binding upon the Company and upon all the
Members (in their capacity as Members).

(e) Actions Requiring Member Approval. The prior written consent of the Members
holding a majority of the Class A Units then held by all Members and the Members
holding a majority of the Class B Units then held by all Members, each voting
separately as a single class, shall be required for the following; provided that
for so long as FTB and its Affiliates collectively hold twenty percent (20%) or
more of the Class B Units, FTB’s (and only FTB’s) written consent in respect of
the Class B Units will be required:

(i) any amendment to the Certificate;

(ii) any amendments to this Agreement; and

(iii) any increase in the number of Units issued or reserved for issuance under
the Management Phantom Equity Plan in excess of eight percent (8%) of the
fully-diluted Units held by all Members on the Effective Date (subject to
equitable adjustments for Unit splits, dividend and combinations);

provided that, following the occurrence of a Trigger Event, any amendments to
the Certificate or this Agreement shall only require the prior consent of the
Members holding a majority of the Units, voting together as a single class.
Notwithstanding anything to the contrary contained herein, if an amendment to
the Certificate or this Agreement would materially and adversely affect any
Member, then the consent of a majority of each group of Members affected in the
same manner shall be required; provided that if the affected Members are Class B
Members (as a Class) for so long as FTB and its Affiliates collectively hold
twenty percent (20%) or more of the Class B Units, then FTB’s (and only FTB’s)
written consent in respect of the Class B Units will be required; provided,
further, that any Members that are Affiliates of any Member who has proposed an
amendment to the Certificate or this Agreement shall be deemed to be affected in
the same manner by such amendment as the Affiliated Member proposing it (and not
of any other group affected differently than the Member proposing the
amendment); it being understood that the authorization and issuance of new
junior interests or interests pari passu to the Class A Units and Class B Units
at a price equal to or greater than Fair Market Value shall not, in and of
itself, be considered material or adverse to any Member; it being further
understood that any amendment to Section 4.1(h) shall be considered material and
adverse.

SECTION 4.3 Chairperson. A majority of the Board of Directors shall designate a
Director to serve as Chairperson of the Board of Directors (the “Chairperson”).
For the avoidance of doubt, a Director serving as the Chairperson shall be
entitled to vote with the Board of Directors on all matters, including the
designation of a Chairperson. The Chairperson shall preside at all meetings of
the Board of Directors. If the Chairperson is absent at any meeting of

 

35



--------------------------------------------------------------------------------

the Board of Directors, a majority of the Directors present shall designate
another Directors to serve as interim Chairperson for that meeting. The
Chairperson shall have no authority or power to act for or on behalf of the
Company, to do any act that would be binding on the Company or to make any
expenditure or incur any obligations on behalf of the Company or authorize any
of the foregoing. The initial Chairperson is noted on Exhibit A.

SECTION 4.4 Officers.

(a) Designation and Appointment. The Board of Directors may, from time to time,
employ and retain Persons as may be necessary or appropriate for the conduct of
the Company’s and the Subsidiaries’ business (subject to the supervision and
control of the Board of Directors), including employees, agents and other
Persons (any of whom may be a Member or Director) who may be designated as
Officers of the Company or of one or more Subsidiaries, with titles as and to
the extent authorized by the Board of Directors. Any number of offices may be
held by the same Person. In its discretion, the Board of Directors may choose
not to fill any office for any period as it may deem advisable. Officers need
not be residents of the State of Delaware or Members. Any Officers so designated
shall have such authority and perform such duties as the Board of Directors may,
from time to time, delegate to them. The Board of Directors may assign titles to
particular Officers. Each Officer shall hold office until his successor shall be
duly designated and shall qualify or until his death or until he shall resign or
shall have been removed in the manner provided in this Agreement.

(b) Resignation/Removal. Any Officer may resign his or her office at any time.
Such resignation shall be made in writing and shall take effect at the time
specified therein, or if no time is specified, at the time of its receipt by the
Board of Directors. The acceptance of a resignation shall not be necessary to
make it effective, unless expressly so provided in the resignation. Any Officer
may be removed as such, either with or without cause at any time by the Board of
Directors; provided that the vote of the Members holding a majority of the Class
B Units, voting as a separate class, shall be required to remove the CEO other
than for Cause at any time before the first anniversary of the Effective Date;
provided, further, that for so long as FTB and its Affiliates collectively hold
twenty percent (20%) or more of the Class B Units, only FTB may vote in respect
of the Class B Units. Designation of an Officer shall not of itself create any
contractual or employment rights.

(c) Duties of Officers Generally. The Officers, in the performance of their
duties as such, shall owe to the Company duties of loyalty and due care of the
type owed by the officers of a corporation to such corporation and its
stockholders under the Laws of the State of Delaware.

(d) Chief Executive Officer. The Board of Directors shall appoint a Chief
Executive Officer of the Company and the Subsidiaries (the “CEO”). The CEO as of
the Effective Date shall be as set forth on Exhibit A. The CEO (i) shall be in
general and active charge of the entire business and affairs of the Company, and
shall be its chief policy making officer and (ii) shall, subject to the powers
of the Board of Directors and the limitations set forth in Section 4.1, have the
power and authority to cause the Company to enter into and perform contracts and
agreements in the ordinary course of business without action of the Board of

 

36



--------------------------------------------------------------------------------

Directors. In the event that the CEO resigns or is removed for any reason, the
Board of Directors will consult with FTB in good faith regarding the successor
CEO.

(e) President. If at any time a president of the Company (the “President”) is
appointed, the President shall, subject to the powers of the Board of Directors
and the limitations set forth in Section 4.1 and, in the event that the
President and the CEO are not the same person, the CEO, have responsibility for
the general and active management of the business of the Company, and shall see
that all orders and resolutions of the Board of Directors are carried into
effect. The President shall have such other powers and perform such other duties
as may be prescribed by the Board of Directors and, in the event that the
President and the CEO are not the same person, the CEO, subject to the
limitations set forth in Section 4.1.

(f) Chief Financial Officer. The chief financial officer of the Company (the
“Chief Financial Officer”) shall keep and maintain, or cause to be kept and
maintained, adequate and correct books and records of accounts of the properties
and business transactions of the Company, including accounts of its assets,
liabilities, receipts, disbursements, gains, losses and capital. The Chief
Financial Officer shall have the custody of the funds and securities of the
Company, and shall keep full and accurate accounts of receipts and disbursements
in books belonging to the Company, and shall deposit all moneys and other
valuable effects in the name and to the credit of the Company in such
depositories as may be designated by the Board of Directors. The Chief Financial
Officer shall have such other powers and perform such other duties as may from
time to time be prescribed by the CEO or the Board of Directors, subject to the
limitations set forth in Section 4.1. For the sake of clarity, no separate vote
of the Members holding Class B Units or the Class B Directors shall be required
to hire the initial or any successor Chief Financial Officer.

(g) Vice President(s). The vice president(s) of the Company shall perform such
duties and have such other powers as the Board of Directors may from time to
time prescribe.

(h) Secretary.

(i) The secretary of the Company (the “Secretary”) shall attend all meetings of
the Board of Directors, and shall record all the proceedings of the meetings in
a book to be kept for that purpose, and shall perform like duties for the
standing committees of the Board of Directors when required.

(ii) The Secretary shall keep all documents described in Article VII and such
other documents as may be required under the Act. The Secretary shall perform
such other duties and have such other authority as may be prescribed elsewhere
in this Agreement or from time to time by the CEO or the Board of Directors. The
Secretary shall have the general duties, powers and responsibilities of a
secretary of a corporation.

(iii) If the Board of Directors chooses to appoint an assistant secretary or
assistant secretaries, the assistant secretaries, in the order of their
seniority, in the absence, disability or inability to act of the Secretary,
shall perform the duties and

 

37



--------------------------------------------------------------------------------

exercise the powers of the Secretary, and shall perform such other duties as the
CEO or the Board of Directors may from time to time prescribe.

SECTION 4.5 Management Matters. The Board of Directors shall take all action
which may be necessary or appropriate (i) for the continuation of the Company’s
valid existence as a limited liability company under the Laws of the State of
Delaware (and of each other jurisdiction in which such existence is necessary to
enable the Company to conduct the business in which it is engaged) and (ii) for
the maintenance, preservation and operation of the business of the Company and
the Subsidiaries in accordance with the provisions of this Agreement and
applicable Laws and regulations. The Board of Directors shall file or cause to
be filed for recordation in the office of the appropriate authorities of the
State of Delaware, and in the proper office or offices in each other
jurisdiction in which the Company or any Subsidiary is formed or qualified, such
certificates (including certificates of limited liability companies and
fictitious name certificates) and other documents as are required by the
applicable Laws of any such jurisdiction or as are required to reflect the
identity of the Members and the amounts of their respective Capital Accounts.

SECTION 4.6 Liability of Members.

(a) No Personal Liability. Except as otherwise required by applicable Law or as
expressly set forth in this Agreement, no Member shall have any personal
liability whatsoever in such Person’s capacity as a Member, whether to the
Company, to any of the other Members, to the creditors of the Company or any
Subsidiary or to any other third party, for the debts, liabilities, commitments
or any other obligations of the Company or any Subsidiary or for any losses of
the Company or any Subsidiary.

(b) Limited Liability of the Member. The liability of each Member, in its
capacity as such, cannot exceed (i) the amount of its Capital Contributions, if
any, (ii) its share of any assets and undistributed profits of the Company and
(iii) the amount of any distributions wrongfully distributed to it to the extent
set forth in the Act, except to the extent such Member (including through its
nominated Directors) has breached this Agreement.

(c) Return of Distributions. In accordance with the Act and the Laws of the
State of Delaware, a member of a limited liability company may, under certain
circumstances, be required to return amounts previously distributed to such
member. It is the intent of the Members that no distribution to any Member
pursuant to Article V of this Agreement shall be deemed a return of money or
other property paid or distributed in violation of the Act. The payment of any
such money or distribution of any such property to a Member shall be deemed to
be a compromise within the meaning of the Act, and the Member receiving any such
money or property shall not be required to return to any Person any such money
or property, except to the extent such Member has breached this Agreement.
However, if any court of competent jurisdiction holds that, notwithstanding the
provisions of this Agreement, any Member is obligated to make any such payment,
such obligation shall be the obligation of such Member and not of any Director
or other Member.

SECTION 4.7 Exculpation; Indemnification by the Company.

 

38



--------------------------------------------------------------------------------

(a) Exculpation. To the fullest extent permitted by Law, no past, present or
future Member or Affiliate of any of the foregoing, or Tax Matters Member or
Director or any of their respective employees (each, in their capacity as such,
a “Covered Person”), shall be liable to the Company or the Subsidiaries or any
other Person who is bound by this Agreement for any or all losses, damages,
claims, judgments, penalties (including excise and similar taxes and punitive
damages), fines, settlements and reasonable expenses (including reasonable
attorneys’ fees and expenses) (collectively, “Expenses”) actually incurred by
reason of any act or omission performed or omitted by such Covered Person in
Good Faith on behalf of the Company or the Subsidiaries and in a manner
reasonably believed to be within the scope of the authority conferred on such
Covered Person in accordance with this Agreement, except to the extent such
Expenses are due to the gross negligence or willful misconduct of, or breach of
this Agreement by, such Covered Person (each, a “Covered Claim”). The provisions
of this Agreement, to the extent that they restrict, limit or eliminate the
duties and liabilities of a Covered Person to the Company or any Subsidiary or
the Members otherwise existing at law or in equity, are agreed by the parties
hereto to replace such other duties and liabilities at law or in equity of such
Covered Person, and each Member to the fullest extent permitted by applicable
Law, hereby waives any right to make any claim, bring any action or seek any
recovery based on such other duties or liabilities for breach thereof.

(b) Indemnification. Subject to the limitations and conditions provided in this
Section 4.7, each Covered Person who was or is made a party or is threatened to
be made a party to, or is involved in, any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
arbitrative, with respect to a Covered Claim (a “Proceeding”), or any appeal in
such a Proceeding or any inquiry or investigation that could lead to such a
Proceeding (a “Covered Proceeding”), by reason of the fact that he, she or it,
or a Person of which he, she or it is or was a Covered Person shall be
indemnified by the Company or to the extent applicable a Subsidiary to the
fullest extent permitted by applicable Law, as the same exists or may hereafter
be amended (but, in the case of any such amendment, only to the extent that such
amendment permits the Company to provide broader indemnification rights than
such Law permitted the Company to provide prior to such amendment) against all
Expenses actually incurred by such Person in connection with such Covered
Proceeding, and indemnification under this Section 4.7 shall continue as to a
Covered Person who has ceased to serve in the capacity which initially entitled
such Covered Person to indemnity under this Agreement. The indemnification
provided in this Section 4.7 is recoverable only out of the assets of the
Company and/or the Subsidiaries, and no Member, Director, Officer or employee of
the Company or any Subsidiary has any personal liability, or obligation to make
a capital contribution, on account thereof.

(c) Reliance. A Covered Person shall be fully protected in relying in good faith
upon the records of the Company and the Subsidiaries and upon such information,
opinions, reports or statements presented to the Company or the Subsidiaries by
any person as to matters the Covered Person reasonably believes are within such
other person’s professional or expert competence, including information,
opinions, reports or statements as to the value and amount of the assets,
liabilities, Net Profits or Net Losses of the Company and the Subsidiaries, or
the value and amount of assets or reserves or contracts, agreements or other
undertakings that would be sufficient to pay claims and obligations of the
Company and the Subsidiaries or to make reasonable provision to pay such claims
and obligations, or any other facts pertinent to the

 

39



--------------------------------------------------------------------------------

existence and amount of assets from which distributions to the Members or
creditors of the Company and the Subsidiaries might properly be paid.

(d) Advancement of Expenses. The Company shall advance reasonable expenses
(including reasonable attorneys’ fees) incurred by or on behalf of a Covered
Person who is a Director, Officer or member of the Steering Committee in
connection with a Covered Proceeding (ignoring for purposes of this clause
(d) the exception contained therein relating to gross negligence or willful
misconduct of, or breach of this Agreement) within twenty (20) days after
receipt by the Company from such Covered Person of a statement requesting such
advances from to time; provided such statement provides reasonable documentary
evidence of such expenses and provides a written undertaking by the Covered
Person to repay any and all advanced expenses in the event such Covered Person
is ultimately determined not to be entitled hereunder to indemnification by the
Company.

(e) Indemnification Agreements and D&O Insurance. The Company may enter into
agreements with Directors to provide for indemnification consistent with the
terms and conditions set forth in this Section 4.7. The Company and the
Subsidiaries will purchase and maintain director and officer liability insurance
at appropriate levels of coverage as determined by the Board of Directors.

(f) Nature of Rights. The rights granted pursuant to this Section 4.7 shall be
deemed contract rights, and no amendment, modification or repeal of this
Section 4.7 shall have the effect of limiting or denying any such rights with
respect to actions taken or Covered Proceedings arising prior to any amendment,
modification or repeal.

(g) Third-Party Beneficiaries. Notwithstanding anything to the contrary in this
Agreement, each of the Members and the Company acknowledges and agrees that the
Covered Persons have relied on this Section 4.7 and are express third-party
beneficiaries of Section 4.7 with the express right and ability to enforce the
Company’s obligations under Section 4.7 directly against the Company to the full
extent of such obligations. The Company and each Member shall not in any way
hinder, compromise or delay the rights and ability of the Covered Persons to
enforce any of the Company’s obligations under this Section 4.7 directly against
the Company to the full extent of such obligations. Notwithstanding anything to
the contrary in this Agreement, (a) this Section 4.7 may not be amended,
modified, supplemented or waived in any manner, and (b) the other provisions of
this Agreement may not be amended, modified, supplemented or waived in any
manner that adversely affects any Covered Person’s rights to enforce any of the
Company’s obligations under this Section 4.7 directly against the Company
without the prior written consent of each of the Members, which consent may be
withheld, conditioned or delayed for any reason in their sole discretion.

(h) Survival. This Section 4.7 shall survive any termination of this Agreement.
It is expressly acknowledged that the indemnification provided in this
Section 4.7 could involve indemnification for negligence or under theories of
strict liability.

SECTION 4.8 Renunciation of Corporate Opportunities; No Expansion of Duties. The
Company (on behalf of itself and each of the Subsidiaries), FTB and each of
other Members hereby acknowledge and agree that:

 

40



--------------------------------------------------------------------------------

(a) Advent Blocker, the Advent Blocker Stockholders and each of their respective
Affiliates (other than any Person that is an Affiliate of such Member solely by
virtue of such Member’s relationship with the Company), associated investment
funds and portfolio companies (other than the Company) (each, an “Advent Group
Member,” and collectively, the “Advent Group”) are in the business of making
investments in, and have investments in, other Persons (“Other Investments”),
including other businesses similar to, and that may compete with, the Company’s
and the Subsidiaries’ businesses and, in connection with such Other Investments,
may have interests in, participate with, aid, advise, and/or maintain seats on
the board of directors (or comparable governing bodies) of, such Other
Investments.

(b) In recognition that each Advent Group Member may have myriad duties to
various investors and partners, and in anticipation that the Company and the
Subsidiaries, on the one hand, and such Advent Group Member (whether through its
Other Investments or otherwise), on the other hand, may engage in the same or
similar activities or lines of business and have an interest in the same areas
of corporate opportunities, and in recognition of the difficulties that may
confront any Advent Group Member that desires and endeavors to satisfy fully the
duties of such Advent Group Member, in determining the full scope of such duties
in any particular situation, the provisions of this Section 4.8 are set forth to
regulate, define and guide the conduct of certain affairs of the Company as they
may involve any Advent Group Member.

(c) Each Advent Group Member shall have the right (whether through its Other
Investments or otherwise), independent of such Advent Group Member’s investment
in the Company or role as a Member or Director: (i) to engage or invest,
directly or indirectly, in any business (including any business activities,
relationships or lines of business that are the same as or similar to those
pursued by, or competitive with, the Company and the Subsidiaries, including any
competitor); (ii) to do business, directly or indirectly, with any customer or
supplier of the Company and the Subsidiaries; (iii) to take any other action
that such Advent Group Member believes in good faith is necessary to or
appropriate to fulfill its obligations as described in Section 4.8(b);
(iv) develop opportunities for such Advent Group Member or such Other
Investments or encounter business opportunities that the Company and the
Subsidiaries may desire to pursue; (v) not to present potential transactions,
matters or business opportunities to the Company or any of the Subsidiaries;
(vi) to pursue, directly or indirectly, any opportunity for itself; and (vii) to
direct any opportunity to another Person, except in any case, to the extent any
such action (x) would breach any other provision of this Agreement or (y) would,
or would be reasonably likely to, result in (as determined by the Company’s
outside legal counsel, provided such legal counsel is of national reputation and
specializes in the legal matters involved in such determination) a violation of
applicable Law or (z) would, or would be reasonably likely to, result in the
imposition of material and adverse obligations, limitations or conditions on the
Company and/or the Subsidiaries.

(d) Each Advent Group Member shall have no duty (contractual or otherwise) to
communicate or present any corporate opportunities to the Company or any of its
Affiliates and the Company (on behalf of itself and each of its Affiliates and
Members) hereby renounces and waives any interest or expectancy of the Company,
any Affiliate and any Member in, or in being offered an opportunity to
participate in, any and all business opportunities that are made

 

41



--------------------------------------------------------------------------------

available to such Advent Group Member and any right to require such Advent Group
Member to act in a manner inconsistent with the provisions of this Section 4.8.

(e) No Advent Group Member shall be liable to the Company or any of its
Affiliates or Members for breach of any duty (contractual or otherwise) by
reason of any activities or omissions of the types referred to in this
Section 4.8 or such Advent Group Member’s participation therein, except to the
extent such actions or omissions are in breach of this Agreement.

(f) Subject to the non-compete set forth in Section 5.7(c) of the Master
Investment Agreement and any agreement between FTB and/or any of its Affiliates
and the Company and/or any Subsidiary (including such agreements entered into in
connection with the Master Investment Agreement), each of FTB and its Affiliates
(other than any Person that is an Affiliate of FTB solely by virtue of FTB’s
relationship with the Company) (each, an “FTB Group Member”) shall have the
right, independent of such FTB Group Member’s investment in the Company or role
as a Member or Director: (i) to engage or invest, directly or indirectly, in any
business (including any business activities, relationships or lines of business
that are the same as or similar to those pursued by, or competitive with, the
Company and the Subsidiaries, including any competitor); (ii) to do business,
directly or indirectly, with any customer or supplier of the Company and the
Subsidiaries; (iii) to take any other action that such FTB Group Member believes
in good faith is necessary to or appropriate to fulfill its obligations and
duties to its investors; (iv) to develop opportunities for such FTB Group Member
or encounter business opportunities that the Company and the Subsidiaries may
desire to pursue; (v) not to present potential transactions, matters or business
opportunities to the Company or any of the Subsidiaries; (vi) to pursue,
directly or indirectly, any opportunity for itself; and (vii) to direct any
opportunity to another Person, except in any case, to the extent any such action
(x) would breach any other provision of this Agreement or (y) would, or would be
reasonably likely to, result in (as determined by the Company’s outside legal
counsel, provided such legal counsel is of national reputation and specializes
in the legal matters involved in such determination) a violation of applicable
Law or (z) would, or would be reasonably likely to, result in the imposition of
material and adverse obligations, limitations or conditions on the Company and
the Subsidiaries.

(g) Subject to any agreement between FTB or any of its Affiliates and the
Company and the Subsidiaries entered into in connection with the Master
Investment Agreement, each FTB Group Member shall have no duty (contractual or
otherwise) to communicate or present any corporate opportunities to the Company
or any of its Affiliates and the Company (on behalf of itself and each of its
Affiliates and Members) hereby renounces and waives any interest or expectancy
of the Company, any Affiliate and any Member in, or in being offered an
opportunity to participate in, any and all business opportunities that are made
available to such FTB Group Member and any right to require such FTB Group
Member to act in a manner inconsistent with the provisions of this Section 4.8.

(h) No FTB Group Member shall be liable to the Company or any of its Affiliates
or Members for breach of any duty (contractual or otherwise) by reason of any
activities or omissions of the types referred to in this Section 4.8 or such FTB
Group Member’s participation therein, except to the extent such actions or
omissions are in breach of this

 

42



--------------------------------------------------------------------------------

Agreement or any agreement between FTB or any of its Affiliates and the Company
and the Subsidiaries entered into in connection with the Master Investment
Agreement.

ARTICLE V - CAPITAL CONTRIBUTIONS; ALLOCATIONS; DISTRIBUTIONS

SECTION 5.1 Capital Account Creation. There shall be established for each Member
on the books of the Company a Capital Account, which shall be increased or
decreased in the manner set forth in this Agreement. The Members Capital
Accounts as of the Effective Date are as set forth on Schedule I.

SECTION 5.2 Capital Account Negative Balance. A Member shall not have any
obligation to the Company or to any other Member to restore any negative balance
in the Capital Account of such Member.

SECTION 5.3 Allocations of Net Income and Net Loss.

(a) Timing and Amount of Allocations of Net Income and Net Loss. The rules set
forth below in this Sections 5.3(b) and 5.3(c) shall apply for the purpose of
determining each Member’s allocable share of the items of income, gain, loss and
expense of the Company comprising Net Income or Net Loss of the Company for each
fiscal year (or as of the end of such other period or periods as circumstances
otherwise require or allow), determining special allocations of other items of
income, gain, loss and expense, and adjusting the balance of each Member’s
Capital Account to reflect the aforementioned general and special allocations.
For each fiscal year, the Regulatory Allocations in Section 5.3(c) shall be made
immediately prior to the general allocations of Section 5.3(b).

(b) General Allocations.

(i) Hypothetical Liquidation. The items of income, gain, loss and expense of the
Company comprising Net Income or Net Loss for a fiscal year shall be allocated
among the Persons who were Members during such fiscal year in a manner that
will, as nearly as possible, cause the Capital Account balance of each Member at
the end of such fiscal year to equal the excess (which may be negative) of:

(A) the amount of the hypothetical distribution (if any) that such Member would
receive if, on the last day of the fiscal year, (x) all Company assets,
including cash, were sold for cash in an amount equal to their Gross Asset
Values, taking into account any adjustments thereto for such fiscal year,
(y) all Company liabilities were satisfied in cash according to their terms
(limited, with respect to each Nonrecourse Liability or Member Nonrecourse Debt
in respect of such Member, to the Gross Asset Values of the assets securing such
liability), and (z) the net proceeds thereof (after satisfaction of such
liabilities) were distributed in full pursuant to Section 6.2(c)(ii), over

(B) the sum of (x) the amount, if any, without duplication, that such Member
would be obligated to contribute to the capital of the Company, (y) such
Member’s share of Company Minimum Gain determined pursuant to Regulations
Section 1.704-2(g) and (z) such Member’s share of Member

 

43



--------------------------------------------------------------------------------

Nonrecourse Debt Minimum Gain determined pursuant to Regulations Section 1.704
2(i)(5), all computed as of the hypothetical sale described in
Section 5.3(b)(i)(A) above.

For purposes of the foregoing hypothetical sale described in
Section 5.3(b)(i)(A), all assets and liabilities of any entity that is
wholly-owned by the Company and disregarded as an entity separate from the
Company for federal income tax purposes shall be treated as assets and
liabilities of the Company.

(ii) Loss Limitation. Notwithstanding anything to the contrary in this
Section 5.3(b), the amount of items of Company expense and loss allocated
pursuant to this Section 5.3(b) to any Member shall not exceed the maximum
amount of such items that can be so allocated without causing such Member to
have an Adjusted Capital Account Deficit at the end of any fiscal year, unless
each Member would have an Adjusted Capital Account Deficit. All such items in
excess of the limitation set forth in this Section 5.3(b)(ii) shall be allocated
first, to Members who would not have an Adjusted Capital Account Deficit, pro
rata, in proportion to their Capital Account balances, adjusted as provided in
clauses (i) and (ii) of the definition of Adjusted Capital Account Deficit,
until no Member would be entitled to any further allocation, and thereafter, to
all Members, pro rata, in proportion to their ownership of Units.

(c) Additional Allocation Provisions. (i) Notwithstanding Section 5.3(b):

(A) In the event that there is a net decrease during a fiscal year in either
Company Minimum Gain or Member Nonrecourse Debt Minimum Gain, then
notwithstanding any other provision of this Article V, each Member shall receive
such special allocations of items of Company income and gain as are required in
order to conform to Regulations Section 1.704-2. It is intended that this
Section 5.3(c)(i)(A) qualify and be construed as a “minimum gain chargeback” and
a “chargeback of partner nonrecourse debt minimum gain” within the meaning of
such Regulations, which shall be controlling in the event of a conflict between
such Regulations and this Section 5.3(c)(i)(A).

(B) If any Member unexpectedly receives an adjustment, allocation or
distribution described in Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or
(6), items of Company income and gain shall be allocated, in accordance with
Regulations Section 1.704-1(b)(2)(ii)(d), to the Member in an amount and manner
sufficient to eliminate, to the extent required by such Regulations, the
Adjusted Capital Account Deficit of the Member as quickly as possible. It is
intended that this Section 5.3(c)(i)(B) qualify and be construed as a “qualified
income offset” within the meaning of Regulations 1.704-1(b)(2)(ii)(d), which
shall be controlling in the event of a conflict between such Regulations and
this Section 5.3(c)(i)(B).

(C) In the event that a Member has an Adjusted Capital Account Deficit, such
Member shall be specially allocated items of Company income and gain (consisting
of a pro rata portion of each item of income and gain

 

44



--------------------------------------------------------------------------------

of the Company for such fiscal year in accordance with Regulations
Section 1.704-1(b)(2)(ii)(d)) in the amount of such excess as quickly as
possible; provided, however, that any allocation under this Section 5.3(c)(i)(C)
shall be made only if and to the extent that a Member would have a deficit
Capital Account balance in excess of such sum after all allocations provided for
in this Article V have been tentatively made as if this Section 5.3(c)(i)(C)
were not in this Agreement.

(D) Any Nonrecourse Deductions for any fiscal year shall be specially allocated
to the Members pro rata in accordance with their Units. Any Member Nonrecourse
Deductions for any fiscal year shall be specially allocated to the Member(s)
that bears the economic risk of loss with respect to the Member Nonrecourse Debt
to which such Member Nonrecourse Deductions are attributable, in accordance with
Regulations Section 1.704-2(i).

(E) To the extent that an adjustment to the adjusted tax basis of any Company
assets pursuant to Code Section 734(b) or Code Section 743(b) is required,
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or Regulations
Section 1.704-l(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
its Units, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such gain or loss shall be
specially allocated to the Members in accordance with their interests in the
Company in the event that Regulations Section 1.704-l(b)(2)(iv)(m)(2) applies,
or to the Members to whom such distribution was made in the event that
Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.

(F) The allocations set forth in Sections 5.3(c)(i)(A), (B), (C) (D) and
(E) (the “Regulatory Allocations”) are intended to comply with certain
regulatory requirements, including the requirements of Regulations
Sections 1.704-1(b) and 1.704-2. Notwithstanding the provisions of
Section 5.3(b), the Regulatory Allocations shall be taken into account in
allocating other items of income, gain, loss and deduction among the Members so
that, to the extent possible, the net amount of such allocations of other items
and the Regulatory Allocations to each Member shall be equal to the net amount
that would have been allocated to each such Member if the Regulatory Allocations
had not occurred.

(G) If any Member (I) is required to make an indemnity payment to the Company
pursuant to Article VII of the Master Investment Agreement or (II) pays any
amount which gives rise to an item of in the nature of expense or loss of the
Company, the loss giving rise to the indemnity payment or the item attributable
to the payment shall be allocated to such Member.

(ii) For any fiscal year during which a Member’s interest in the Company is
assigned by such Member, the portion of the Net Income and Net Loss of the

 

45



--------------------------------------------------------------------------------

Company that is allocable in respect of such Member’s interest shall be
apportioned between the assignor and the assignee of such Member’s interest
using any permissible method under Code Section 706 and the Regulations
thereunder, as determined by the Board of Directors.

(d) Required Tax Allocations.

(i) Section 704(b) Allocations.

(A) Each item of income, gain, loss, or deduction for federal income tax
purposes that corresponds to an item of income, gain, loss or expense that is
either taken into account in computing Net Income or Net Loss or is specially
allocated pursuant to Section 5.3(c) (a “Book Item”) shall be allocated among
the Members in the same proportion as the corresponding Book Item is allocated
among them pursuant to Section 5.3(b) or Section 5.3(c) of this Agreement;
provided, however, that such tax allocations shall be made, and, for purposes of
such tax allocation, all references to fiscal years shall be construed, in
accordance with the requirements of Section 706 of the Code.

(B) (I) If the Company recognizes Depreciation Recapture (as defined below) in
respect of the sale of any Company asset,

(a) the portion of the gain on such sale which is allocated to a Member pursuant
to Section 5.3(b) or Section 5.3(c) shall be treated as consisting of a portion
of the Company’s Depreciation Recapture on the sale and a portion of the
Company’s remaining gain on such sale under principles consistent with
Regulations Section 1.1245-1; and

(b) if, for federal income tax purposes, the Company recognizes both
“unrecaptured Section 1250 gain” (as defined in Section 1(h) of the Code) and
gain treated as ordinary income under Section 1250(a) of the Code in respect of
such sale, the amount treated as Depreciation Recapture under
Section 5.3(d)(i)(B)(I)(a) shall be comprised of a proportionate share of both
such types of gain.

(II) For purposes of this Section 5.3(d)(i)(B)(II) “Depreciation Recapture”
means the portion of any gain from the disposition of an asset of the Company
which, for federal income tax purposes (a) is treated as ordinary income under
Section 1245 of the Code; (b) is treated as ordinary income under Section 1250
of the Code; or (c) is “unrecaptured Section 1250 gain” as such term is defined
in Section 1(h) of the Code.

(ii) Section 704(c) Allocations. In the event any property of the Company is
credited to the Capital Account of a Member at a value other than its tax basis
(whether as a result of a contribution of such property or a revaluation of such
property pursuant to subparagraph (b) of the definition of “Gross Asset Value”),
then allocations of taxable income, gain, loss and deductions with respect to
such property

 

46



--------------------------------------------------------------------------------

shall be made in accordance with the “traditional” allocation method described
in Regulation § 1.704-3(b).

(iii) Tax Items Allocable to Particular Members. If the Company is required to
recognize items of income, gain, deduction or loss for tax purposes that is
attributable to a particular Member, such items shall be allocated to such
Member.

(iv) Credits. All tax credits shall be allocated among the Members as determined
by the Board of Directors in its sole and absolute discretion, consistent with
applicable Law.

The tax allocations made pursuant to this Section 5.3(d) shall be solely for tax
purposes and shall not affect any Member’s Capital Account or share of non-tax
allocations or distributions under this Agreement.

(e) Withholding. Each Member hereby authorizes the Company to withhold and to
pay over any taxes payable by the Company or any of its Affiliates as a result
of the participation by such Member (or any Assignee of, or Successor in
Interest to, such Member) in the Company. If and to the extent that the Company
shall be required to withhold any taxes, such Member shall be deemed for all
purposes of this Agreement to have received a distribution from the Company as
of the time such withholding is required to be paid, including for purposes of
Section 5.4(a), Section 5.4(c) or Section 6.2. To the extent that the aggregate
of such deemed distributions to a Member for any period exceeds the
distributions to which such Member is entitled for such period, the amount of
such excess shall be considered a demand loan from the Company to such Member,
with interest at an interest rate of 5% compounded annually, which interest
shall be treated as an item of Company income until discharged by such Member by
repayment. The Company may, in the sole discretion of the Board of Directors,
elect to satisfy such demand loan out of distributions to which such Member
would otherwise be subsequently entitled. The withholdings referred to in this
Section 5.3(e) shall be made at the maximum applicable statutory rate under
applicable tax Law unless the Board of Directors receives documentation,
satisfactory to the Board of Directors, to the effect that a lower rate is
applicable, or that no withholding is applicable.

(f) Other Tax Matters.

(i) In the event that the Code or any Regulations require allocations of items
of income, gain, loss, deduction or credit different from those set forth in
this Section 5.3, the Board of Directors is hereby authorized to make new
allocations in reliance on the Code and such Regulations, provided that if any
such new allocation shall be proposed to be made in a manner that
disproportionately adversely impacts any Member, such Member shall have the
right to consent to such allocation (such consent not to be unreasonably
withheld, conditioned or delayed). No such new allocation shall give rise to any
claim or cause of action by any Member.

(ii) All decisions and other matters concerning the computation and allocation
of items of income, gain, loss, deduction and credits among the Members, and
accounting procedures not specifically and expressly provided for by the terms
of this

 

47



--------------------------------------------------------------------------------

Agreement shall be determined by the Board of Directors in its sole and absolute
discretion. Any determination made pursuant to this Section 5.3(f)(ii) by the
Board of Directors shall be conclusive and binding on all Members.

(g) Allocation of Excess Nonrecourse Liabilities. For purposes of determining
each Member’s share of excess nonrecourse liabilities, if any, of the Company in
accordance with Regulations Section 1.752-3(a)(3), the Members’ interests in
Company profits shall be in proportion to their Units.

SECTION 5.4 Distributions. Subject to any restrictions in any indebtedness of
the Company or the Subsidiaries, the Board of Directors shall cause the Company
to distribute to the Members, pro rata according to the number of Units held by
such Member, cash distributions equal to the amount necessary to satisfy the
“Quarterly Estimated Tax Liability with respect to the Company’s Income” (the
“Quarterly Distributions”).

(a) Amount of Distribution. The “Quarterly Estimated Tax Liability with respect
to the Company’s Income” shall mean the quarterly estimated tax liability
calculated using the annualized income installment method of Code §
6655(e)(2)(A) (installment calculations based on income annualized on a 3/3/6/9/
method, with a true-up of annual estimated taxes by March 15th of the following
year based on income from a full fiscal year, and with any excess distributions
previously made to the Members to be applied against the next distribution owed
under this Section 5.4(a)) assuming that (i) the Company has a single Member,
(ii) the items of income, gain, deduction, loss and credit (all as determined
for federal income tax purposes and in accordance with Code Section 704(b), but
without regard to any Code Section 704(c) gains or adjustments pursuant to any
Code Section 754 election) in respect of the Company were the only such items
entering into the computation of tax liability of such Member for the fiscal
year in respect of which the Quarterly Distribution was made, and (iii) the
taxable income of the Member determined in accordance with clause (ii) was
subject to tax at the highest marginal effective rate of federal, state and
local income tax applicable to a corporation resident and doing all of its
business in New York City, taking account of any difference in rates applicable
to particular items of income, and any allowable deductions in respect of such
state and local taxes in computing such Member’s liability for federal income
taxes. No account shall be taken of any items of deduction or credit
attributable to an interest in the Company that may be carried back or carried
forward from any other taxable year. The amount of hypothetical tax liability
determined under clause (iii) in excess of Quarterly Distributions made
previously with respect to such taxable year shall be distributed to the Members
pro rata according to the number of Units held by each Member.

(b) Time for Making Quarterly Distributions. Quarterly Distributions shall be
made on or before three (3) days before the end of the quarter to which the
Quarterly Distribution relates (i.e., no later than
April 12, June 12, September 12 and December 12), with an additional
Distribution made if necessary, on or before March 1 each year to true-up
estimated taxes based on the actual twelve (12) months of income for the
preceding fiscal year.

(c) Other Distributions. The Board of Directors may cause the Company to make
distributions other than the Quarterly Distributions at any time, in cash or in
kind, as shall be determined by a Board Supermajority to the extent that such
distributions are permissible

 

48



--------------------------------------------------------------------------------

under the Act, the Credit Facility, the Notes and/or any other indebtedness of
the Company or the Subsidiaries (such distributions, together with the Quarterly
Distributions, “Distributions”). All Distributions shall be made pro rata to
each Member according to the number of Units held by each Member.

(d) Successors. For purposes of determining the amount of Distributions under
this Section 5.4, each Member shall be treated as having received amounts
received by its predecessors in respect of any of such Member’s Units.

ARTICLE VI -

WITHDRAWAL; DISSOLUTION; TRANSFER OF MEMBERSHIP INTERESTS;

ADMISSION OF NEW MEMBERS

SECTION 6.1 Member Withdrawal. No Member shall have the power or right to
withdraw, otherwise resign, or require the repayment of its Capital Contribution
(if any) or the redemption of its Units, prior to the dissolution and winding up
of the Company, except pursuant to a Transfer of Units permitted under this
Agreement as provided in Section 6.3 or upon FTB’s failure to perform its
obligations upon the exercise of the Put Right as provided in Section 6.3(f), as
applicable. Notwithstanding anything to the contrary contained in the Act, in no
event shall any Member be deemed to have withdrawn from the Company or ceased to
be a Member upon the occurrence of any event, unless such Member, after the
occurrence of any such event, indicates in a written instrument that such Member
has so withdrawn; provided that no such written instrument shall be required in
the event that FTB fails to perform its payment obligations pursuant to
Section 6.3(f) upon exercise by the Advent Blocker Stockholders of the Put Right
(for the sake of clarity, no withdrawal shall be deemed to be effective if FTB
in good faith is disputing the right of Advent Blocker or the Advent Blocker
Stockholders, as applicable, to exercise the Put Right in accordance with
Section 6.3(f)).

SECTION 6.2 Dissolution.

(a) Events. The Company shall be dissolved and its affairs shall be wound up on
the first to occur of the following:

(i) the written consent of the Members collectively holding seventy-five percent
(75%) of the Units then held by all Members;

(ii) the termination of the legal existence or the membership in the Company of
the last remaining Member (unless within ninety (90) days, (x) such Member’s
personal representative or nominee agrees in writing to continue the Company and
to be admitted as a Member, or (y) a Member is otherwise admitted in accordance
with this Agreement, in each case, effective as of the occurrence of the event
that terminated the continued membership of such Member);

(iii) any event that makes it unlawful for the entire or any material part of
the business of the Company and its Subsidiaries to continue;

 

49



--------------------------------------------------------------------------------

(iv) the consent of the Members collectively holding a majority of the Units
then held by all Members following a sale of all or more than ninety percent
(90%) (by value) of the assets of the Company and the Subsidiaries or, to the
extent the non-consenting Members are not materially and adversely affected, a
sale of substantially all the assets of the Company and the Subsidiaries; and

(v) the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Act.

Except as provided in this Agreement, the death, retirement, resignation,
expulsion, incapacity, bankruptcy or dissolution of a Member, or the occurrence
of any other event that terminates the continued membership of a Member in the
Company, shall not cause a dissolution of the Company, and the Company shall
continue in existence subject to the terms and conditions of this Agreement.

(b) Actions Upon Dissolution. When the Company is dissolved, the business and
property of the Company and the Subsidiaries shall be wound up and liquidated by
the Board of Directors or, in the event of the unavailability of the Board of
Directors, such Member or other liquidating trustee as shall be named by the
Board of Directors. In such event, the Board of Directors (or such Member or
liquidating trustee, as applicable) shall have the full right and discretion to
manage such process, including the power to prosecute and defend suits, collect
debts, dispose of property, settle and close the business of the Company and the
Subsidiaries, discharge the liabilities of the Company and the Subsidiaries, pay
reasonable costs and expenses incurred in the winding up, distribute remaining
assets to Members in accordance with this Agreement and execute and file a
certificate of cancellation under the Act.

(c) Priority. Within one hundred twenty (120) calendar days after the effective
date of dissolution of the Company, whether by expiration of its full term or
otherwise, the assets of the Company shall be distributed in the following
manner and order:

(i) first, to the satisfaction (whether by payment or the reasonable provision
for payment) of the liabilities of the Company to creditors, in the order of
priority established by the instruments creating or governing such obligations
and to the extent otherwise permitted by Law, including to the establishment of
reserves which the Board of Directors or other liquidating trustee as may be
selected considers necessary for the reasonable provision for payment for
(A) any known contingent, conditional or unmatured contractual claims against
the Company, (B) any claim against the Company that is the subject of a pending
action, suit or proceeding to which the Company is a party and (C) any claim
that is not known to the Company or has not arising but that, based on the facts
known to the Company, are likely to arise or to become known to the Company
within ten (10) years after the date of dissolution, which reserves shall be
held by the Board of Directors (or other liquidating trustee if applicable) for
the purpose of disbursing such reserves in payment in respect of any of the
aforementioned claims. At the expiration of such period as the Board of
Directors (or other liquidating trustee, if applicable) shall deem advisable,
any balance of any such reserves not required to discharge such liabilities or
obligations shall be distributed as provided in Section 6.2(c)(ii); and

 

50



--------------------------------------------------------------------------------

(ii) second, to the Members pro rata according to the number of Units held by
each Member as of the effective date of such dissolution.

(d) No Recourse. Each Member shall look solely to the assets of the Company for
all distributions with respect to the Company and shall have no recourse
therefor, upon dissolution or otherwise, against any Director or Member, except
to the extent otherwise provided in the Act or in this Agreement. No Member
shall have any right to demand or receive property other than cash upon
dissolution of the Company; provided that, for the sake of clarity, the Board of
Directors shall have the right to cause the Company to make distributions of
property other than cash upon dissolution of the Company.

(e) Cancellation of Certificate. On completion of the distribution of the
Company assets as provided in this Agreement, the Company shall file a
certificate of cancellation with the Secretary of State of the State of Delaware
and take such other actions as may be necessary to terminate the Company, and
the Company shall at such time be terminated.

SECTION 6.3 Transfer by Members.

(a) Transfers Generally.

(i) No Member may Transfer any Units (or any part of its Membership Interest),
except as provided in this Section 6.3. No Member may Transfer any part of a
Membership Interest that is not an Economic Interest other than pursuant to a
Transfer of a Unit. No Member may Transfer any Units (or any part of its
Membership Interest) before the earlier to occur of the third anniversary of the
Effective Date and the consummation of the IPO without the prior written consent
of the holders of a majority of each Class of Units, except in connection with a
Change of Control approved by the Board of Directors or a Permitted Transfer;
provided that for so long as FTB and its Affiliates collectively holds twenty
percent (20%) or more of the Class B Units, FTB’s (and only FTB’s) prior written
consent in respect of the Class B Units shall be required. Thereafter, any
Member may Transfer any Units (or any part of its Membership Interest) so long
as such Transfer is in compliance with this Section 6.3.

(ii) Any Member who Transfers any Units in accordance with this Section 6.3
shall cease to be a Member with respect to such Units and shall no longer have
any rights or privileges of a Member with respect to such Units; provided that
no Member shall cease to be a Member upon the collateral assignment of, or the
pledging or granting of a security interest in, its Units until the foreclosure
of such pledge or security interest.

(iii) Any Person who acquires any Units in accordance with this Section 6.3
shall agree in writing to assume the responsibility of the transferring Member.
In the event that such Person fails to do so entirely or fails to do so in a
timely manner, such Person shall be deemed by its acceptance of the benefits of
the acquisition of such Units to have agreed to be subject to, and bound by, all
of the terms and conditions of this Agreement to which the predecessor in such
Units was subject, and by which such predecessor was bound, and for all purposes
shall be deemed to be a Member.

 

51



--------------------------------------------------------------------------------

(iv) No Transfer shall be given effect unless the transferee delivers to the
Company the representations set forth in Exhibit D, and no Member may Transfer
any of such Member’s Units (including any Economic Interest therein) unless
(A) the Board of Directors determines, in its reasonable discretion, that such
Transfer or attempted Transfer would not cause the Company to be treated as a
“publicly traded partnership” within the meaning of Code Section 7704; it being
understood that such determination shall be made promptly and in Good Faith or
(B) the transferring Member delivers an opinion of counsel with a determination
that such Transfer or attempted Transfer would not cause the Company to be
treated as a “publicly traded partnership” within the meaning of Code
Section 7704 (provided such legal counsel is of national reputation and
specializes in such matters of determination);

(v) Notwithstanding any provision of this Agreement to the contrary, no Transfer
of Units may be made except in compliance with all federal, state and other
applicable Laws, including federal and state securities Laws.

(vi) Any attempted Transfer of Units by any Member not in accordance with this
Section 6.3 shall be ineffective, null and void ab initio.

(b) Permitted Transfers. A Transfer of Units by a Member to any of the following
Persons shall constitute a “Permitted Transfer” and shall not be subject to the
Rights of First Offer or the Tag-Along Rights or give rise to Take Along Rights
(except as otherwise provided below):

(i) (A) any Person who is a direct or indirect wholly-owned subsidiary of such
Member, (B) any Person who owns, directly or indirectly, one hundred percent
(100%) of the equity interests of such Member prior to such Transfer and (C) any
Person that is directly or indirectly wholly owned by a Person who owns,
directly or indirectly, one hundred percent (100%) of the equity interests of
such Member prior to such Transfer (any such Person in clauses (A), (B) or (C),
a “Permitted Affiliate”), in each case, upon thirty (30) days’ prior written
notice to the other Members; provided that, if at any time such transferee
ceases to be a Permitted Affiliate of such Member, such transferee shall
immediately (and, in any event, no later than three Business Days thereafter)
Transfer its Units (in whole but not in part) to a Person that is a Permitted
Affiliate of such Member or to such Member itself; except in any case, to the
extent any such action (x) would breach any other provision of this Agreement or
(y) would, or would be reasonably likely to, result in (as determined by the
Company’s outside legal counsel, provided such legal counsel is of national
reputation and specializes in the legal matters involved in such determination)
a violation of applicable Law or (z) would, or would be reasonably likely to,
result in the imposition of material and adverse obligations, limitations or
conditions on the Company and/or the Subsidiaries, in which event, in any such
case, a Transfer shall be deemed to have occurred with respect to the portion
that cannot be Transferred, as to which Tag Along Rights shall then apply;

(ii) with respect to Advent Blocker, any Advent Blocker Stockholder, any Person
that is a partner or member of any investment fund managed by Advent
International Corporation and any Person controlling, controlled by, or under
common

 

52



--------------------------------------------------------------------------------

control with, Advent Blocker (other than portfolio companies of Advent
International Corporation) (each, an “Advent Blocker Affiliate”), except in any
case, to the extent any such action (x) would breach any other provision of this
Agreement or (y) would, or would be reasonably likely to, result in (as
determined by the Company’s outside legal counsel, provided such legal counsel
is of national reputation and specializes in the legal matters involved in such
determination) a violation of applicable Law or (z) would, or would be
reasonably likely to, result in the imposition of material and adverse
obligations, limitations or conditions on the Company and/or the Subsidiaries;
provided, however, that any such Transfers shall not be subject to the Rights of
First Offer or the Tag-Along Rights (excluding Transfers to one of the Advent
Blocker Stockholders on the Effective Date) only to the extent that such
Transfers, when taken together with all previous Transfers under this
Section 6.3(b)(ii), do not in the aggregate exceed twenty-five percent (25%) of
the number of Units held by Advent Blocker as of the Effective Date; and
provided, further, that if at any time such transferee ceases to be an Advent
Blocker Affiliate, such transferee shall immediately (and, in any event, no
later than three Business Days thereafter) Transfer its Units (in whole but not
in part) to a Person that is an Advent Blocker Affiliate or to Advent Blocker;

(iii) any Person, in the event that, as a result of any change in applicable Law
or the scope of business activities in which the Company and the Subsidiaries
are engaged, ownership by such Member of such Member’s Units is no longer
legally permissible, as determined reasonably and in good faith by such Member’s
legal counsel (provided such legal counsel is of national reputation and
specializes in the legal matters involved in such determination); provided,
however, (A) that to the extent such Member is given a time period during which
to divest its Units, such Member shall use its reasonable best efforts to comply
with the Rights of First Offer and the Members shall agree to shorter time
periods for notice and response thereunder, as reasonably necessary, and
(B) such Member uses its reasonable efforts to have the purchaser of its Units
in a divestiture also purchase the Units of the other Members that would
otherwise be entitled to participate in the Tag-Along Rights;

(iv) any Affiliate (other than a portfolio company of Advent International
Corporation or any of its Affiliates) acquiring only an Economic Interest
pursuant to a pledge, for so long as such transferee is an Affiliate;

(v) IPO Corp. pursuant to a transaction effected pursuant to Section 6.4; or

(vi) With respect to JPDN, (A) any trust, partnership, limited liability company
or similar vehicle established and maintained solely for the benefit of (or the
sole members or partners of which are) Charles Drucker, his spouse, descendants
(whether adopted or natural), parents or siblings, or (B) Charles Drucker, his
spouse, descendants, (whether adopted or natural), parents or siblings.

(c) Rights of First Offer.

 

53



--------------------------------------------------------------------------------

(i) If, at any time before the consummation of the IPO, any Member (a
“Transferring Member”) desires to Transfer all or any part of its Units (the
“Offered Units”), then such Transferring Member shall submit and deliver a
written notice, which notice shall disclose the number of Offered Units proposed
to be Transferred (the “ROFO Notice”), to all Members that hold five percent
(5%) or more of the Units then held by all Members other than the Transferring
Member and any of its Affiliates (the “ROFO Offerees”); it being understood that
such Transferring Member shall include in the ROFO Notice the material terms of
any offer that it has received or is contemplating with respect to the Offered
Units.

(ii) Each ROFO Offeree shall have the right to provide to the Transferring
Member, within twenty (20) days of the date of the ROFO Notice (the “ROFO Offer
Period”), an irrevocable offer to acquire such ROFO Offeree’s Pro Rata Portion
(but not less than all of its Pro Rata Portion) of the Offered Units and such
additional Units as such ROFO Offeree may offer to purchase in the event that
other ROFO Offerees do not make an irrevocable offer to acquire such other ROFO
Offeree’s Pro Rata Portion of the Offered Units, upon the price, terms and
conditions on which such ROFO Offeree is willing to purchase such Offered Units
(each, a “Proposed Offer”); provided that, in the event the Transferring Member
is Transferring the Units indirectly, the ROFO Offeree shall have the right to
offer to purchase the Offered Units and not any equity interest in any other
entity (other than Advent Blocker, which shall have the right to Transfer Advent
Blocker Stock so long as Advent Blocker has no Specified Liabilities at the time
of the closing of such transaction), and so long as in connection with such
Transfer, the governance of Advent Blocker or the Company is restructured so
that the ROFO Offeree has all such rights, taking into account its ownership
interest in the Company, as it would have had, had it received the Offered Units
directly in such Transfer).

(iii) If the Transferring Member, in its sole discretion, elects to accept any
Proposed Offer, then the Transferring Member shall communicate in writing its
irrevocable acceptance, conditional on Section 6.3(c)(iv) (a “ROFO Acceptance”),
to the Company and the ROFO Offeree that submitted such Proposed Offer (the
“Participating ROFO Offeree”), indicating the number of Units in excess of such
ROFO Offeree’s Pro Roto Portion that is part of the ROFO Acceptance, which
Acceptance shall be delivered within ten (10) days of the date of the ROFO
Notice (the “ROFO Acceptance Period”).

(iv) Subject to the Tag-Along Rights, after termination of the ROFO Acceptance
Period, the Transferring Member may, during a period of one hundred twenty
(120) days following the ROFO Acceptance Period, Transfer the Offered Units, at
and upon the price and other terms and conditions that are at least as favorable
to the Transferring Member as those set forth in the Proposed Offer which the
Transferring Member conditionally accepted or, if no Proposed Offers were
accepted, the most favorable Proposed Offer that the Transferring Member
rejected (such Transfer, a “Permitted ROFO Transfer”). In the event that the
Transferring Member has not consummated a Permitted ROFO Transfer, or has not
entered into a definitive agreement regarding a Permitted ROFO Transfer, within
such one hundred twenty (120) day period, the Transferring Member shall not
thereafter Transfer any Units (including such Offered

 

54



--------------------------------------------------------------------------------

Units), whether pursuant to a Proposed Offer or otherwise, without first
providing a new ROFO Notice to the ROFO Offerees in the manner provided above,
and such proposed Transfer shall again be subject to the requirements of this
Section 6.3(c).

(v) Notwithstanding anything to the contrary in this Agreement, this
Section 6.3(c) shall not apply to a Permitted Transfer.

(d) Tag-Along Rights.

(i) Tag-Along Notice. Prior to the consummation of the IPO, if the Transferring
Member proposes to Transfer to a third party or parties (including, for the sake
of clarity, any Participating ROFO Offeree) (collectively, the “Tag-Along
Purchasers”) by a transaction or a series of related transactions, Units
representing ten percent (10%) or more of the Units then held by all Members,
then such Transferring Member shall provide to all Members that hold five
percent (5%) or more of the Units then held by all Members other than the
Transferring Member and any of its Affiliates (each, a “Tag-Along Offeree”) a
notice disclosing the identity of the Tag-Along Purchasers, the number of Units
proposed to be Transferred (the “Tag-Along Units”), the total number of Units
owned by the Transferring Member, the price and other terms and conditions of
such proposed Transfer (a “Tag-Along Notice”) within the earlier of five
(5) days following the execution of the agreement with respect to the proposed
Transfer and fifteen (15) days prior to consummation of the proposed Transfer.

(ii) Each Tag-Along Offeree shall have the right to elect to exercise its
tag-along rights pursuant to this Section 6.3(d) (the “Tag-Along Rights”) by
providing written notice to such Transferring Member no later than ten (10) days
after the date of the Tag-Along Notice.

(iii) If any Tag-Along Offeree exercises its Tag-Along Right (a “Participating
Tag-Along Offeree”), such Tag-Along Offeree shall have the right to Transfer to
the Tag-Along Purchasers, as a condition to such proposed Transfer by the
Transferring Member, a Pro Rata Portion of such Tag-Along Offeree’s Units, upon
the same price, terms and conditions as those of the proposed Transfer; provided
that if such Transfer would be impermissible under applicable Law or adversely
affect the Company’s and the Subsidiaries’ business in the Good Faith
determination of the Board of Directors, then the Transferring Member shall
allocate to the Transferring Member and the Participating Tag-Along Members
their respective Pro Rata Portions of the maximum number of Units that would be
permitted to be Transferred under applicable Law and would not adversely affect
the Company’s and the Subsidiaries’ business in the Good Faith determination of
the Board of Directors.

(iv) The Transferring Member and each Participating Tag-Along Offeree shall sell
to the Tag-Along Purchasers all, or at the option of the Tag-Along Purchasers as
provided in Section 6.3(d)(vi), any part of the Units proposed to be sold by the
Participating Tag-Along Offerees at not less than the price and upon other terms
and conditions, if any, not more favorable to the Tag-Along Purchasers than
those in the Tag-Along Notice.

 

55



--------------------------------------------------------------------------------

(v) If no Member elects to exercise its Tag-Along Rights, the Transferring
Member may Transfer the Units to the Tag-Along Purchaser within ninety
(90) days. Any remaining Units not sold within such ninety (90) day period shall
again be subject to the requirements of this Section 6.3(d).

(vi) The Transferring Member shall use all reasonable efforts to cause the
Tag-Along Purchaser to agree to acquire all Units identified by the
Participating Tag-Along Offerees upon the same terms and conditions as
applicable to the Transferring Member, as provided in this Agreement. If the
Tag-Along Purchaser is unwilling or unable to acquire all Units proposed to be
included in such sale upon such terms, then the Transferring Member may elect
either to: (i) cancel such proposed sale or (ii) allocate to the Transferring
Member and the Participating Tag-Along Members their respective Pro Rata
Portions of the maximum number of Units that the Tag-Along Purchaser is willing
to purchase.

(vii) Notwithstanding anything to the contrary in this Agreement, this
Section 6.3(d) shall not apply to a Permitted Transfer.

(e) Take Along Rights.

(i) If, at any time before the consummation of the IPO, any Member holding a
majority of the Units then held by all Members (the “Initiating Member”) desires
to effect a Transfer to a Person that is not a Permitted Affiliate of such
Initiating Member (and, in the case of Advent Blocker, is not an Advent Group
Member) constituting a Change of Control (the “Take Along Sale”), then the
Initiating Member may elect to exercise its take along rights pursuant to this
Section 6.3(e) (the “Take Along Rights”) by providing written notice to all
Members other than the Initiating Member (each, a “Take Along Member,” and
collectively, the “Take Along Members”). In order to exercise the Take Along
Rights, the Initiating Member must give written notice to the Take Along Members
disclosing the identity of the proposed transferee(s), the Person or Persons, if
any, that control the proposed transferee(s), the number and classes of Units
proposed to be Transferred and the terms and conditions, including price, of the
proposed Transfer (the “Take Along Notice”) within the earlier of five (5) days
following the execution of the agreement with respect to the proposed Transfer
and ten (10) days prior to the proposed date upon which the contemplated Change
of Control is to be effected.

(ii) If the Initiating Member exercises its Take Along Right, except to the
extent contrary to applicable Law, each Take Along Member shall, consent and
raise no objections to such Change of Control and shall take all actions
reasonably necessary or desirable to consummate such Change of Control,
including by (A) Transferring to the proposed transferee(s) its Pro Rata Portion
of its Units, (B) delivering such Units at the closing, free and clear of all
claims, liens and encumbrances, (C) if Member approval of the transaction is
required, voting its Units in favor thereof, (D) approving, executing and
delivering any and all documents, certificates and instruments, necessary to the
Transfer of such Take Along Member’s Units pursuant to this Section 6.3(e),
(E) and, if required by the Initiating Member, make the same representations,
warranties, covenants and

 

56



--------------------------------------------------------------------------------

indemnities and agreements as the Initiating Member made in connection with such
Change of Control; provided that, (1) any indemnity is several and not joint and
a Take Along Member’s indemnity exposure with respect to any representations
subject to a cap on indemnity shall not exceed 25% of such Take Along Member’s
pro rata share of the proceeds from the Take Along Sale; and (2) the Initiating
Member shall consult with any Member owning more than 25% of the outstanding
Units of the Company regarding the representations being given to the acquirer
in a Take-Along Sale, (F) waive any and all dissenters’ rights, appraisal rights
or similar rights in connection with the related transaction that such Member
might otherwise have, and (G) permit any escrow of proceeds of any such Change
of Control to be withheld on a pro rata basis among all Members participating in
such Change of Control. Each Member hereby grants to each of the Directors, each
acting singly, an irrevocable proxy, coupled with an interest, to vote all Units
owned by such Member or over which such Member has voting control, and to take
such other actions to the extent necessary to carry out the provisions of this
Section 6.3(e), in the event of any breach by such Member of its obligations
under this Section 6.3(e).

(iii) The Transfer of Units by the Take Along Members pursuant to this
Section 6.3(e) shall be at the same price and on the same terms and conditions
as the Initiating Member shall be Transferring its Units in such transaction or
series of related transactions, except that the Take Along Members shall each
bear their ratable share (based on the number of Units sold) of the liabilities
and expenses incurred in connection with such Change of Control, but only to the
extent that such liabilities and expenses are incurred for the benefit of the
Initiating Member and all Take-Along Members and are not otherwise paid by the
Company or by an entity acquiring the Company or its assets, and liabilities and
expenses incurred by any Members on its own behalf, including indemnities, shall
not be considered liabilities and expenses incurred in connection with such
Change of Control; it being understood that the price per Unit shall take into
account all benefits (other than the benefits derived pursuant to
Section 6.3(e)(v)) being obtained by Advent Blocker or any of its Affiliates or
other Advent Group Member in connection with, or as a consequence of, such
Change of Control.

(iv) The Take Along Right shall not apply to any Change of Control that would
require Board Supermajority consent, unless such consent has been obtained. For
the sake of clarity, the Right of First Offer and the Tag-Along Rights shall not
apply with respect to any Transfer made in connection with the exercise of the
Take Along Right, but the Right of First Offer shall apply in connection with
any Transfer prior to any Member exercising its Take Along Right.

(v) In any Change of Control, the Advent Blocker Stockholders shall have the
right to sell their indirect stake in the Company by selling the Advent Blocker
Stock at the same price as the Units, without discount; provided that such right
shall be exercisable only if Advent Blocker’s only assets are the Units and the
rights under this Agreement and the Registration Rights Agreement and if Advent
Blocker has no Specified Liabilities at the time such Change of Control is
consummated.

 

57



--------------------------------------------------------------------------------

(vi) If upon the date ninety (90) days following the date of a particular Take
Along Notice (subject to extension for an additional sixty (60) days in the
event of an extended regulatory review), the Initiating Member has not
consummated the Take Along Sale, then each of the Take Along Members shall be
released from their obligations under such Take Along Notice, such Take Along
Notice shall be null and void, and it shall be necessary for another Take Along
Notice to be furnished, and the terms and provisions of this Section 6.3(e) to
be complied with, in order to consummate a Take Along Sale pursuant to this
Section 6.3(e).

(f) Advent Blocker Put Rights.

(i) Put Rights. If a Put Event occurs at any time prior to the IPO, then within
thirty (30) days of such Put Event, Advent Blocker (or the Advent Blocker
Stockholders, at Advent’s Blocker’s sole option) will have the right,
exercisable by written notice to FTB, to put, and FTB will have the obligation
to purchase, all but not less than all of the Class A Units held by Advent
Blocker (or, in the case of an exercise by the Advent Blocker Stockholders,
Advent Blocker Stock) (the “Put Units”) within sixty (60) days thereafter
(subject to extension for an additional sixty (60) days in the event of an
extended regulatory review) at the greater of (A) (I) the number of Put Units,
multiplied by (II) an amount per Class A Unit that reflects a twenty-five
percent (25%) internal rate of return on Advent Blocker’s original per Unit
purchase price for its Class A Units, measured as of immediately following the
Put Event, taking into account the net present value of all Distributions with
respect to the Put Units (other than the net present value of all Quarterly
Distributions, computed as if such Quarterly Distributions took into account
(with respect to Advent Blocker) Advent Blocker’s deductions and/or reduced
gains attributable to Code Section 743 adjustments) made prior to the
consummation of the Transfer pursuant to the Put Right and the timing of such
Distributions, and (B) (x) (I) the number of Put Units, multiplied by (II) 1.5x
of Advent Blocker’s original per Unit purchase price for its Class A Units (less
any Distributions with respect to the Put Units, other than Quarterly
Distributions, computed as if such Quarterly Distributions took into account
(with respect to Advent Blocker) Advent Blocker’s deductions and/or reduced
gains attributable to Code Section 743 adjustments, made prior to the
consummation of the Transfer pursuant to the Put Right), plus
(y) $30,000,000(the “Put Right”). Advent Blocker (or, in the case of an exercise
of the Put Rights by the Advent Blocker Stockholders, the Advent Blocker
Stockholders) shall be wholly responsible for any taxes associated with the
exercise of the Put Right. In the event the Put Right is exercised by Advent
Blocker (or the Advent Blocker Stockholders) but payment is not made by FTB
within sixty (60) days following the date on which the Put Right is exercised
(subject to extension for an additional sixty (60) days in the event of an
extended regulatory review), then, in addition to all other remedies available
to Advent Blocker (or the Advent Blocker Stockholders) at law or equity, all of
FTB’s and FTPSP’s Class B Units shall be forfeited without the payment of any
consideration therefor, and each of FTB and FTPSP shall automatically be
withdrawn from the Company and shall cease to be a Member (without the
requirement of any notice of any of the foregoing), unless, in any case, FTB in
good faith is disputing the right of Advent Blocker (or the Advent Blocker
Stockholders, as applicable) to exercise the Put Right, in which event no such
forfeiture and withdrawal shall become effective if the dispute is settled in a
manner such that Advent Blocker (or

 

58



--------------------------------------------------------------------------------

the Advent Blocker Stockholders, as applicable) did not have the right to
exercise its Put Rights, and the forfeiture and withdrawal shall become
effective if the dispute is settled in a manner such that Advent Blocker (or the
Advent Blocker Stockholders, as applicable) did have the right to exercise its
Put Rights.

(ii) The Put Right shall only be exercisable by the Advent Blocker Stockholders
if Advent Blocker’s only assets are Units and the rights under this Agreement
and the Registration Rights Agreement and if Advent Blocker has no Specified
Liabilities at the time of the consummation of the Transfer pursuant to the Put
Right.

SECTION 6.4 Transfers and Other Actions in Connection with Public Offering or
Recapitalization. If the Board of Directors has approved the IPO and deems it
necessary or advisable in connection with such IPO to (i) convert the Company
to, or merge the Company into, a corporation, (ii) transfer the operating
business of the Company and/or its Subsidiaries that alone or together represent
all or substantially all of the Company’s consolidated business at that time to
a corporation (the “IPO Corp.”), (iii) cause the outstanding equity securities
of the Company and/or its Subsidiaries that alone or together represent all or
substantially all of the Company’s consolidated business at that time to be
transferred to the IPO Corp. or (iv) effect a transaction having a similar
effect as any of clauses (i), (ii) or (iii), then in any such case, all Members
shall take any and all reasonable actions requested by the Board of Directors
(including causing the outstanding equity securities of the Company to be
exchanged or contributed (through merger or otherwise) to such IPO Corp. and/or
causing the Company to contribute the operating business to such IPO Corp.) as
may be necessary or advisable to give effect to such transaction; provided, that
immediately prior to such transaction, the IPO Corp. shall have no liabilities,
debts, commitments or obligations of any kind whatsoever, whether fixed,
contingent or absolute, matured or unmatured, liquidated or unliquidated,
accrued or not accrued, asserted or not asserted, known or unknown, determined,
determinable or otherwise, whenever or however arising (including, whether
arising out of any contract or tort based on negligence or strict liability);
provided, further, that none of the foregoing actions shall be taken if such
resulting structure would adversely affect any Member, it being acknowledged and
agreed that the following will not be considered to “adversely affect” a Member
for purposes hereof: (x) any “adverse” tax effects inherent in using a corporate
form as opposed to partnership form (for tax purposes), and (y) the fact that
such exchange may not be on a Tax-Free Basis to a Member (provided, in such
case, Advent Blocker takes the commercially reasonable efforts described below).
In connection with the foregoing, at the request of any Member, reasonable
efforts shall be made to allow such Member to convert its Company interests into
an interest in IPO Corp. on a tax-free basis (excepting any tax attributable to
any deemed distribution to the Seller pursuant to Section 752) (“Tax-Free
Basis”), and if the IPO restructuring is not effected on a Tax-Free Basis with
respect to any Member, then unless such actions will adversely affect the IPO
price or terms, Advent Blocker shall use its commercially reasonable efforts to
have IPO Corp. enter into a “tax receivable agreement” or otherwise compensate
the Company or the Members for tax attributes or benefits provided to IPO Corp.
(other than tax attributes or benefits attributable to any deemed distribution
to FTB pursuant to Section 752) (e.g., tax benefits received by IPO Corp. upon
the taxable exchange of Company interests by such Members for IPO Corp. shares),
and any such agreements or compensation shall be issued to the Members who
provided such tax attributes or benefits in accordance with the amount of tax
attributes or benefits provided by each

 

59



--------------------------------------------------------------------------------

such Member. Upon the consummation of such transaction, the Members shall enter
into a securityholders, registration rights or similar agreement with such IPO
Corp. in form and substance determined in good faith by the Board of Directors
to provide the Members the relative rights and restrictions set forth in this
Agreement, to the extent not provided in the Registration Rights Agreement, as
applicable. For the avoidance of doubt, the consummation of the transactions
contemplated in this Section 6.4 will not constitute a Change of Control. The
securities of IPO Corp. (or any other securities in connection with an IPO)
received by each Member under this Section 6.4 or otherwise shall be of like
kind and have a Fair Market Value at least equal to the Fair Market Value of the
Units replaced thereby, calculated as if the Company were being liquidated in a
hypothetical liquidation.

SECTION 6.5 Admission or Substitution of New Members.

(a) Admission. The Board of Directors shall have the right, subject to the
provisions of Section 6.3, to admit as a Substitute Member or an Additional
Member, any Person who acquires Units from a Member or from the Company,
respectively; it being understood that no approval of the Board of Directors
shall be required to admit a Person as a Substitute Member if such Person
acquires Units in compliance with all of the provisions of this Agreement.
Concurrently with the admission of a Substitute Member or an Additional Member,
the Board of Directors shall forthwith cause any necessary papers to be filed
and recorded and notice to be given wherever and to the extent required showing
the substitution of a transferee as a Substitute Member in place of the
Transferring Member, or the admission of an Additional Member, all at the
expense, including payment of any professional and filing fees incurred, of the
Substitute Member or the Additional Member.

(b) Conditions. Subject to Section 6.3(a)(iii), the admission of any Person as a
Substitute Member or Additional Member shall be conditioned upon such Person’s
written acceptance and adoption of all the terms and provisions of this
Agreement, by execution and delivery of a counterpart signature page to this
Agreement.

(c) Assignees. Any Assignee that does not become admitted as a Member shall have
no rights (other than those rights pertaining solely to such Assignee’s Economic
Interest), but all of the obligations (other than those pertaining to voting),
of a Member under this Agreement.

ARTICLE VII -

REPORTS TO MEMBERS; TAX MATTERS

SECTION 7.1 Books of Account. Appropriate books of account shall be kept by the
Company and the Subsidiaries, in accordance with the generally accepted
accounting principles of the United States (“GAAP”), at the principal place of
business of the Company, and each Member shall have access to all books, records
and accounts of the Company and the Subsidiaries and the right to make copies
thereof for any purpose reasonably related to the Member’s interest as a member
of the Company, in each case, under such conditions and restrictions as the
Board of Directors may reasonably prescribe.

 

60



--------------------------------------------------------------------------------

SECTION 7.2 Reports. All reference to Members in this Section 7.2 refer to only
those Members holding at least one percent (1%) of the Units then held by all
Members.

(a) Monthly Financial Reports. As promptly as practicable, but in no event later
than thirty (30) days after the end of each month, the Board of Directors shall
cause to be prepared and delivered to each Member unaudited monthly consolidated
financial statements of the Company and the Subsidiaries for the immediately
preceding month.

(b) Quarterly Financial Reports. As promptly as practicable, but in no event
later than forty-five (45) days after the end of the first three (3) fiscal
quarters and sixty (60) days after the end of the fourth fiscal quarter, as the
case may be, of each fiscal year, the Board of Directors shall cause to be
prepared and delivered to each Member unaudited quarterly consolidated financial
statements of the Company and the Subsidiaries for the immediately preceding
quarter, prepared in accordance with GAAP (provided, however, that for the first
year following the Effective Date, such statements will not be required to be
prepared in accordance with GAAP).

(c) Quarterly Tax Reports. As promptly as possible, but in no event later than
three (3) days prior to the estimated tax due date of each fiscal quarter (i.e.
no later than April 12, June 12, September 12 and December 12) the Board of
Directors shall cause to be prepared and delivered to each Member a statement of
the Quarterly Estimated Tax Liability with respect to the Company’s Income
calculated pursuant to Section 5.4(a).

(d) Annual Financial Reports. As promptly as practicable after the close of each
fiscal year of the Company, but in no event later than ninety (90) days after
the end of each fiscal year, the Board of Directors shall cause an examination
of the financial statements of the Company and the Subsidiaries as of the end of
each such fiscal year to be made in accordance with GAAP, as in effect on the
date thereof, by a firm of certified public accountants selected by the Board of
Directors in accordance with Sections 7.4 and 4.1(h)(iv). Within ninety
(90) days after the close of each fiscal year, a copy of the financial
statements of the Company and the Subsidiaries, including the report of such
certified public accountants, shall be furnished to each Member and shall
include, as of the end of such fiscal year:

(i) a statement prepared by the Company setting forth the balance of each
Member’s Capital Account and the amount of that Member’s allocable share of the
Company’s items of Net Income or Net Loss and deduction, capital gain and loss
or credit for such year; and

(ii) a balance sheet, a statement of income and expense and a statement of
changes in cash flows of the Company and the Subsidiaries for that fiscal year.

(e) Schedules K-1. Within sixty (60) days after the close of each taxable year,
the Board of Directors shall cause to be provided to each Member an estimate of
taxable income for such taxable year. Within one hundred twenty (120) days after
the close of each taxable year, the Board of Directors shall cause to be
provided any completed IRS Schedule K-1 and such other financial, tax or other
information as reasonably requested by a Member at such times as may be required
to comply with any applicable public disclosure, external financial reporting,

 

61



--------------------------------------------------------------------------------

federal, state or local tax filings or any other legal requirements to which
such Member is subject.

(f) Members’ Tax Filings. To the extent permitted by the Code, each Member
agrees to file all tax returns consistently with the treatment of the Company as
a partnership with respect to the determination of the taxable income of the
Company.

(g) Determinations. All determinations, valuations and other matters of judgment
required to be made for non-tax accounting purposes under this Agreement shall
be made in Good Faith by the Board of Directors.

SECTION 7.3 Fiscal Year. The fiscal year of the Company shall end on December 31
of each calendar year unless otherwise determined by the Board of Directors in
accordance with Section 706 of the Code.

SECTION 7.4 Independent Auditor. Subject to Section 4.1(h)(iv), the initial
independent auditor of the Company shall be Deloitte & Touche LLP.

SECTION 7.5 Certain Tax Matters.

(a) Certain Tax Elections.

(1) Partnership Treatment. The Company shall not file any election pursuant to
Regulations Section 301.7701-3(c) to be treated as an entity other than a
partnership. The Company shall not elect, pursuant to Section 761(a) of the
Code, to be excluded from the provisions of subchapter K of the Code. If
requested by the Board of Directors, each Member agrees to provide the Company
with such assistance as would be required (including signing any election forms)
to cause any new direct or indirect Subsidiaries acquired by the Company or any
Subsidiary or organized by the Company or any Subsidiary to elect to be treated
as a partnership or disregarded entity for U.S. federal tax purposes, such
election to be effective on or before the date such new Subsidiary is acquired
or organized.

(2) Elections by the Company. Except as provided in Section 7.5(a)(1), relating
to the tax classification of the Company, and Section 7.5(a)(5) relating to
Section 754 elections, the Board of Directors may make, but shall not be
obligated to make, any tax election provided under the Code, or any provision of
state, local or foreign tax Law. All decisions and other matters concerning the
computation and allocation of items of income, gain, loss, deduction and credit
among the Members, and accounting procedures not specifically and expressly
provided for by the terms of this Agreement, shall be determined by the Board of
Directors. Any determination made pursuant to this Section 7.5(a)(2) by the
Board of Directors shall be conclusive and binding on all Members.

(3) Elections by Members. Without the consent of the Board of Directors, no
Member shall make the election provided by Section 732(d) of the Code, relating
to the basis of property distributed by a Company to certain Members. In the
event any Member makes any tax election that requires the Company to furnish

 

62



--------------------------------------------------------------------------------

information to such Member to enable such Member to compute its own tax
liability, or requires the Company to file any tax return or report with any tax
authority, or adjust the basis of Company property, in any case that would not
be required in the absence of such election made by such Member, the Board of
Directors may, as a condition to furnishing such information, or filing such
return or report, or making such basis adjustment, require such member to pay to
the Company any incremental expenses incurred in connection therewith.

(4) Member Obligations. Promptly upon request, each Member shall provide the
Board of Directors with any information related to such Member necessary to
allow the Company to comply with any tax reporting, tax withholding or tax
payment obligations of the Company.

(5) Section 754 Elections. Advent Blocker shall have the right and authority, in
its sole discretion, to cause the Company to make a Section 754 election for any
taxable year or years of the Company in which, or commencing immediately after
the date, the Closing occurs. If Advent Blocker causes the Company to elect
under Section 754 of the Code to adjust the basis of Company property under
Section 734(b) and Section 743(b) of the Code, then:

(I) the Board of Directors shall make such adjustments to the definition of
Gross Asset Value and Net Income and Net Loss, and to the Regulatory Allocations
required by Section 5.3(c) as are necessary to carry out the provisions of
Regulations Section 1.704-1(b)(2)(iv)(m)(2) and 1.704-1(b)(2)(iv)(m)(4); and

(II) a Member who acquires any Units shall furnish to the Board of Directors
such information as the Board of Directors shall reasonably require to enable it
to compute the adjustments required by Section 755 of the Code and the
Regulations thereunder.

(b) Preparation of Returns. The Board of Directors shall cause to be prepared
all federal, state and local tax returns of the Company for each year for which
such returns are required to be filed and shall cause such returns to be timely
filed. Except to the extent otherwise expressly provided in this Agreement, the
Board of Directors shall determine the appropriate treatment of each item of
income, gain, loss, deduction and credit of the Company and the accounting
methods and conventions under the tax Laws of the United States, the several
states and other relevant jurisdictions as to the treatment of any such item or
any other method or procedure related to the preparation of such tax returns.

(c) Tax Matters Member.

(1) Designation and Powers. Advent Blocker is hereby designated as the tax
matters partner within the meaning of Section 6231(a)(7) of the Code (“Tax
Matters Member”) until such time as Advent Blocker or its Affiliates are no
longer the sole Class A Member, after which time the Members shall determine the
Tax Matters Member pursuant to the voting provisions in Section 4.2. The Tax
Matters Member shall

 

63



--------------------------------------------------------------------------------

have all of the rights, authority and power, and shall be subject to all of the
obligations, of a tax matters partner to the extent provided in the Code and the
Regulations. The Tax Matters Member shall take such action as may be reasonably
necessary to cause each other eligible Member to become a “notice partner”
within the meaning of Code Section 6231(a)(8). To the extent and in the manner
provided by applicable Code sections and Regulations thereunder, the Tax Matters
Member (i) shall furnish the name, address, profits interest and taxpayer
identification number of each Member to the IRS and (ii) shall keep the Members
informed of all administrative and judicial proceedings for the adjustment of
Company items required to be taken into account by a Member for income tax
purposes. Notwithstanding anything in this Agreement to the contrary, the Tax
Matters Member, in its capacity as such, shall not, without the prior approval
of the Members holding a majority of the Class B Units (provided that for so
long as FTB and its Affiliates collectively hold twenty percent (20%) or more of
the Class B Units, FTB’s (and only FTB’s) prior approval is required), such
approval not to be unreasonably withheld, conditioned or delayed, (i) extend the
statute of limitations for the assessment of any Tax, (ii) file a petition for
judicial review of a “final partnership administrative adjustment” within the
meaning of Section 6226(a) of the Code, (iii) file a tax claim, on behalf of the
Company, in any court, (iv) submit any request for administrative adjustment on
behalf of the Company, or (v) bind the Members to any tax settlement. The Tax
Matters Member shall notify the other Members within twenty (20) Business Days
after it receives notice from the IRS (or any state and local tax authority), of
any administrative proceeding with respect to an examination of, or proposed
adjustment to, any Company tax items.

(2) State and Local Tax Law. If any state or local tax Law provides for a tax
matters partner or person having similar rights, powers, authority or
obligations, the Tax Matters Member shall also serve in such capacity. In all
other cases, the Tax Matters Member shall represent the Company in all tax
matters to the extent allowed by Law.

(3) Expenses of the Tax Matters Member. All reasonable out-of-pocket expenses
incurred by the Tax Matters Member in its capacity as such shall be borne by the
Company as an ordinary expense of its business. Such expenses shall include fees
of attorneys and other tax professionals, accountants, appraisers and experts,
filing fees and reasonable out-of-pocket costs.

(4) Inconsistent Return Positions. No Member shall file a notice with the IRS
under Section 6222(b) of the Code in connection with such Member’s intention to
treat an item on such Member’s federal income tax return in a manner that is
inconsistent with the treatment of such item on the Company’s federal income tax
return, unless such Member has, not less than thirty (30) days prior to the
filing of such notice, provided the Board of Directors with a copy of the notice
and thereafter in a timely manner provides such other information related
thereto as the Board of Directors shall reasonably request.

(5) Election into TEFRA. In the event that the Company is not subject to the
consolidated audit rules of Sections 6221 through 6234 of the Code during any

 

64



--------------------------------------------------------------------------------

fiscal year, each Person who was a Member at any time during such fiscal year
hereby agrees to sign an election pursuant to Section 6231(a)(1)(B)(ii) of the
Code and Regulations Section 301.6231(a)(1) 1(b)(2) to be filed with the
Company’s federal income tax return for such fiscal year to have such
consolidated audit rules apply to the Company.

ARTICLE VIII -

MISCELLANEOUS

SECTION 8.1 Exhibits. Without in any way limiting the provisions of Section 7.2,
a Director may from time to time execute on behalf of the Company and deliver to
the Members exhibits which set forth the then-current Capital Account balances
of each Member and any other matters deemed appropriate by the Board of
Directors or required by applicable Law. Such exhibits shall be for information
purposes only and shall not be deemed to be part of this Agreement for any
purpose whatsoever.

SECTION 8.2 Governing Law; Severability; Selection of Forum; Waiver of Trial by
Jury. THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY CONFLICT-OF-LAWS RULE OR
PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE CONSTRUCTION OF THIS AGREEMENT
TO THE LAW OF ANOTHER JURISDICTION. In the event of a direct conflict between
the provisions of this Agreement and any provision of the Certificate, this
Agreement shall control; in the event of a direct conflict between the
provisions of this Agreement and any mandatory provision of the Act, the
applicable provision of the Act shall control. The provisions of this Agreement
shall be deemed severable and the invalidity or unenforceability of any
provision shall not affect the validity or enforceability of the other
provisions hereof. If any provision of this Agreement, or the application
thereof to any Person or circumstance, is invalid or unenforceable to any
extent, (a) a suitable and equitable provision shall be substituted therefor in
order to carry out, so far as may be valid and enforceable, the intent and
purpose of such invalid or unenforceable provision and (b) the remainder of this
Agreement and the application of such provision to other Persons or
circumstances shall not be affected by such invalidity or unenforceability, and
such invalidity or unenforceability shall not affect the validity or
enforceability of such provision, or the application thereof, in any other
jurisdiction. Each party agrees that it shall bring any action, suit, demand or
proceeding (including counterclaims) in respect of any claim arising out of or
related to this Agreement or the transactions contemplated hereby, exclusively
in the United States District Court for the District of Delaware or any Delaware
State court, in each case, sitting in the City of Wilmington, Delaware (the
“Chosen Courts”), and solely in connection with claims arising under this
Agreement or the transactions contemplated hereby (i) irrevocably submits to the
exclusive jurisdiction of the Chosen Courts, (ii) waives any objection to laying
venue in any such action, suit, demand or proceeding in the Chosen Courts,
(iii) waives any objection that the Chosen Courts are an inconvenient forum or
do not have jurisdiction over any Party and (iv) agrees that service of process
upon such party in any such action, suit, demand or proceeding shall be
effective if notice is given in accordance with Section 8.6. Each party
irrevocably waives any and all right to trial by jury in any action, suit,
demand or proceeding (including counterclaims) arising out of or related to this
Agreement or the transactions contemplated hereby.

 

65



--------------------------------------------------------------------------------

SECTION 8.3 Successors and Assigns; No Third-Person Beneficiaries. This
Agreement is binding upon the parties to this Agreement and their respective
permitted successors and assigns. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and each of their respective permitted successors and assigns and
other than (i) the Covered Persons with respect to Section 4.7 and (ii) the
Advent Blocker Stockholders with respect to Section 6.3(e)(v) (Transfer of
Advent Blocker Stock in a Change of Control) and Section 6.3(f) (Put Rights), in
each case with the right to enforce the Company’s obligations thereunder
directly against the Company and, only in the case of Section 6.3(e)(v) and
Section 6.3(f), against a Member to the full extent of such obligations.

SECTION 8.4 Confidentiality. The Company shall use reasonable best efforts to
preserve the confidentiality of the confidential information of the Company and
the Subsidiaries. By executing this Agreement, for the period during which a
Member is a party to this Agreement and for three (3) years thereafter, each
Member expressly agrees to maintain the confidentiality of, and not to disclose
to any Person other than the Company or any Subsidiary, another Member or any of
their respective financial advisors, accountants, attorneys or other advisors,
without the consent of a majority of the Board of Directors but subject to the
first sentence of this Section 8.4, any information relating to the business,
financial structure, financial position or financial results, customers,
suppliers or affairs of the Company and the Subsidiaries that shall not be
generally known to the public, except (i) as otherwise required by Law or by any
Government Entity or Self-Regulatory Organization having jurisdiction over such
Members; provided that the disclosing Member will exercise reasonable best
efforts to minimize disclosure of such information that is confidential or
proprietary and to seek confidential treatment for any such information to the
maximum extent permissible, or (ii) the delivery by a Member of financial
statements of the Company and the Subsidiaries to its direct or indirect
partners, stockholders or members, provided that such parties are bound by
appropriate confidentiality provisions, including in their ability to use such
information. This provision shall survive any termination of this Agreement
either generally or in regard to any Member. Each Member agrees that monetary
damages may not be an adequate remedy for a breach of this Section 8.4, and
that, in addition to any other remedies, each Member shall be entitled to seek
injunctive relief to restrain any such breach, whether threatened or actual,
without the necessity of proving the inadequacy of monetary damages as a remedy.

SECTION 8.5 Amendments. Except as otherwise provided in this Agreement, no
amendment of any provision of this Agreement shall be effective against the
Company or the Members unless such amendment is approved in accordance with
Section 4.2(e). This Agreement and any provision hereof may only be waived by a
writing signed by the party against whom the waiver is to be effective. The
failure of any party to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

SECTION 8.6 Notices. Whenever notice is required or permitted by this Agreement
to be given, such notice shall be in writing and shall be given to any Member at
its address, telecopy number or email address shown in the Company’s books and
records, or, if given to the Company, at the addresses listed on Schedule I or
such other address as may be designated from time to time. Each proper notice
shall be effective upon any of the following: (i) personal

 

66



--------------------------------------------------------------------------------

delivery to the recipient, (ii) when telecopied or emailed to the recipient if
the telecopy is promptly confirmed by automated or telephone confirmation
thereof or if the email is promptly confirmed by email or telephone confirmation
thereof, or (iii) one (1) Business Day after being sent to the recipient by
reputable overnight courier service (charges prepaid).

SECTION 8.7 Counterparts. This Agreement may be executed in any number of
counterparts (including by means of telecopied signature pages), each of which
shall be deemed an original, and all of which together shall constitute one and
the same agreement.

SECTION 8.8 Power of Attorney. Each Member hereby irrevocably appoints each
Director as such Member’s true and lawful representative and attorney-in-fact,
each acting alone, in such Member’s name, place and stead, (i) to make, execute,
sign and file all instruments, documents and certificates which, from time to
time, may be required to set forth any otherwise approved amendments to this
Agreement or which may be required by this Agreement or by the Laws of the
United States of America, the State of Delaware or any other state in which the
Company and/or the Subsidiaries shall determine to do business, or any political
subdivision or agency thereof and (ii) to execute, implement and continue the
valid and subsisting existence of the Company and/or the Subsidiaries or to
qualify and continue the Company and/or the Subsidiaries as a foreign limited
liability company in all jurisdictions in which the Company may conduct
business. The CEO, as representative and attorney-in-fact, however, shall not
have any rights, powers or authority to amend this Agreement when acting in such
capacity, except as expressly provided in this Agreement. Such power of attorney
is coupled with an interest and shall survive and continue in full force and
effect notwithstanding the subsequent withdrawal from the Company of any Member
for any reason and shall survive and shall not be affected by the disability or
incapacity of such Member.

SECTION 8.9 Entire Agreement. This Agreement, including the Exhibits and
Schedules to this Agreement, embodies the entire agreement and understanding of
the parties hereto in respect of the subject matter contained in this Agreement.
This Agreement and the Warrant and the Registration Rights Agreement supersede
all prior agreements and understandings between the parties with respect to the
subject matter hereof and thereof.

[THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY – SIGNATURE PAGES FOLLOW]

 

67



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amended and Restated Limited
Liability Company Agreement as of the day and year first above written.

 

THE COMPANY: FTPS HOLDING, LLC (formerly known as Fifth Third Processing
Solutions, LLC) By:   /S/ CHARLES D. DRUCKER Name: Charles D. Drucker Title:
President

SIGNATURE PAGE TO THE

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF FTPS HOLDING, LLC



--------------------------------------------------------------------------------

THE MEMBERS: ADVENT-KONG BLOCKER CORP. By:   /S/ CHRISTOPHER PIKE Name:
Christopher Pike Title: Authorized Signatory

SIGNATURE PAGE TO THE

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF FTPS HOLDING, LLC



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:   /S/ ROSS J. KARI Name: Ross J. Kari Title: Executive Vice
President By:   /S/ PAUL L. REYNOLDS Name: Paul L. Reynolds Title: Executive
Vice President FTPS PARTNERS, LLC By:   /S/ PAUL L. REYNOLDS Name: Paul L.
Reynolds Title: Manager

SIGNATURE PAGE TO THE

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF FTPS HOLDING, LLC



--------------------------------------------------------------------------------

JPDN ENTERPRISES, LLC By:   /S/ CHARLES D. DRUCKER Name: Charles D. Drucker
Title: Manager

SIGNATURE PAGE TO THE

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF FTPS HOLDING, LLC



--------------------------------------------------------------------------------

SCHEDULE I

Members

 

Members

  

Notice Address

   No. of
Class A Units Held    No. of
Class B Units Held    No. of
Units Held    Initial Capital
Accounts

Advent-Kong Blocker Corp.

   75 State Street Boston, MA 02109    50,930,455    0    50,930,455   

Fifth Third Bank

   38 Fountain Square Plaza, Cincinnati, OH 45263    0    44,515,182   
44,515,182   

FTPS Partners, LLC

   38 Fountain Square Plaza, Cincinnati, OH 45263    0    4,418,000    4,418,000
  

JPDN Enterprises, LLC

   4626 151 St. Urbandale, Iowa 50323    69,545    66,818    136,363   

Total

   N/A    51,000,000    49,000,000    100,000,000   